Authorization ID AAA4442
Investment ID M-0005934






DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING




by




ESCARPMENT VILLAGE, L.P.,
as Borrower


to


RANDI MARGOLIN,
as Trustee


for the benefit of


TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,
as Lender




Property Known As


Escarpment Village
Slaughter Lane at Escarpment Blvd.
Austin, Texas




After Recordation This Deed of Trust Should Be Returned To:


Randi Margolin, Esquire
c/o Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, New York 10017



 


--------------------------------------------------------------------------------



DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


 
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING made this 30th day of June, 2006 by ESCARPMENT VILLAGE, L.P., a
Texas limited partnership (“Borrower”) having its principal place of business at
c/o Stratus Properties Inc., 98 San Jacinto Blvd., Suite 220, Austin, Texas
78701, to Randi Margolin (“Trustee”), an individual having an office at 730
Third Avenue, New York, New York 10017, for the benefit of TEACHERS INSURANCE
AND ANNUITY ASSOCIATION OF AMERICA (“Lender”), a New York corporation, having an
address at 730 Third Avenue, New York, New York l0017.
 
RECITALS:
 
A.  Lender agreed to make and Borrower agreed to accept a loan (the “Loan”) in
the maximum principal amount of $22,800,000.00.
 
B.  To evidence the Loan, Borrower executed and delivered to Lender a promissory
note (the “Note”), dated the date of this Deed of Trust, in the principal amount
of TWENTY-TWO MILLION EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($22,800,000.00)
(that amount or so much as is outstanding from time to time is referred to as
the “Principal”), promising to pay the Principal with interest thereon to the
order of Lender as set forth in the Note and with the balance, if any, of the
Debt being due and payable on July 1, 2016 (the “Maturity Date”).
 
C.  To secure the Note, this Deed of Trust grants, bargains, sells and conveys,
among other things, Borrower’s fee interest in the real property located in the
City of Austin, County of Travis, State of Texas more particularly described in
Exhibit A (the “Land”) to Trustee.
 
ARTICLE I  

 
DEFINITIONS AND RULES OF CONSTRUCTION
 
Section 1.1  Definitions. Capitalized terms used in this Deed of Trust are
defined in Exhibit B or in the text with a cross-reference in Exhibit B.
 
Section 1.2  Rules of Construction. This Deed of Trust will be interpreted in
accordance with the rules of construction set forth in Exhibit C.
 
ARTICLE II  

 
GRANTING CLAUSES
 
Section 2.1  Encumbered Property. Borrower irrevocably grants, bargains, sells,
transfers, conveys and assigns to Trustee, the following property, rights,
interests and estates now or in the future owned or held by Borrower (the
“Property”) for the uses and purposes set
 

--------------------------------------------------------------------------------


forth in this Deed of Trust (capitalized terms used in this Section 2.1 and not
defined in this Deed of Trust have the meanings ascribed to them in the Uniform
Commercial Code):
 
(i)  the Land;
 
(ii)  all buildings and improvements located on the Land (the “Improvements”);
 
(iii)  all right, title and interest Borrower has in and to all easements;
rights of way or use, including any rights of ingress and egress; streets,
roads, ways, sidewalks, alleys and passages; strips and gores; sewer rights;
water, water rights, water courses, riparian rights and drainage rights; air
rights and development rights; oil and mineral rights; and tenements,
hereditaments and appurtenances, in each instance adjoining or otherwise
appurtenant to or benefiting the Land or the Improvements;
 
(iv)  all right, title and interest Borrower has in and to all General
Intangibles (including Software) and Goods, related to, attached to, contained
in or used in connection with the Land or the Improvements (excluding personal
property owned by tenants);
 
(v)  the interest of Borrower, to the extent related to the Land, in all
agreements, ground leases, grants of easements or rights-of-way, permits,
declarations of covenants, conditions and restrictions, disposition and
development agreements, planned unit development agreements, cooperative,
condominium or similar ownership or conversion plans, management, leasing,
brokerage or parking agreements or other material documents affecting Borrower
or the Property, including the documents described on Exhibit D but expressly
excluding the Leases (the “Property Documents”);
 
(vi)  all Inventory held for sale, lease or resale or furnished or to be
furnished under contracts of service, or used or consumed in the ownership, use
or operation of the Property, and all Documents of title evidencing any part of
any of the foregoing;
 
(vii)  all Accounts, Documents, Goods, Instruments, money, Deposit Accounts,
Chattel Paper, Letter-of-Credit Rights, Investment Property, General Intangibles
and Supporting Obligations relating to the Property, including all deposits held
from time to time by the Accumulations Depositary to provide reserves for Taxes
and Assessments together with interest thereon, if any (the “Accumulations”),
and all deposits for reserves held from time to time by Lender’s pledge agent in
accordance with the Reserve and Security Agreements described in the Section
entitled “Reserves” and all accounts established to maintain the deposits
together with investments thereof and interest thereon;
 
(viii)  all awards and other compensation paid after the date of this Deed of
Trust for any Condemnation (the “Condemnation Awards”);
 
2

--------------------------------------------------------------------------------


(ix)  all proceeds of and all unearned premiums on the Policies (the “Insurance
Proceeds”);
 
(x)  all right, title and interest of Borrower in all licenses, certificates of
occupancy, contracts, management agreements, operating agreements, operating
covenants, franchise agreements, permits and variances relating to the Property;
 
(xi)  all books, records and other information, wherever located, which are in
Borrower’s possession, custody or control or to which Borrower is entitled at
law or in equity and which are related to the Property, including all computer
hardware and software or other equipment used to record, store, manage,
manipulate or access the information; and
 
(xii)  all after-acquired title to or remainder or reversion in any of the
Property; all proceeds (excluding, however, sales or other dispositions of
Inventory in the ordinary course of the business of operating the Land or the
Improvements), replacements, substitutions, products, accessions and increases,
all additions, accessions and extensions to, improvements of and substitutions
or replacements for any of the Property described in this Section; and all
additional lands, estates, interests, rights or other property acquired by
Borrower after the date of this Deed of Trust for use in connection with the
Land or the Improvements, all without the need for any additional mortgage,
assignment, pledge or conveyance to Lender but Borrower will execute and deliver
to Lender, upon Lender’s request, any documents reasonably requested by Lender
to further evidence the foregoing.
 
Section 2.2  Habendum Clause. The Property, together with all and singular
rights, hereditaments and appurtenances in any way appertaining or belonging to
the Property is conveyed to Trustee and Trustee’s successors, assigns or
substitutes in this trust, to have and to hold forever in trust and for the uses
and purposes set forth in this Deed of Trust.
 
Section 2.3  Security Agreement.
 
(a)  This Deed of Trust also constitutes a security agreement with respect to,
and Borrower hereby grants to Lender a security interest in, the Collateral.
This Deed of Trust shall constitute a “fixture filing” for purposes of Chapter 9
of the Uniform Commercial Code. Portions of the Collateral are or may become
fixtures.
 
(b)  For purposes of the fixture filing, Borrower represents, as of the date
hereof, that the following information set forth in clauses (i), (v) and (vi),
is true and correct:
 
(i)  The exact legal name and address of Debtor is:
 
Escarpment Village, L.P.
98 San Jacinto Blvd, Suite 220
Austin, Texas 78701


3

--------------------------------------------------------------------------------


(ii)  Name and address of Secured Party:
 
Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, NY 10017
 
(iii)  Description of the types (or items) of property covered by this Financing
Statement: all of the property described in section ii-xii of the Section
entitled “Encumbered Property” described or referred to herein and included as
part of the Property.
 
(iv)  Description of real estate to which collateral is attached or upon which
it is located: Described in Exhibit A.
 
(v)  Debtor’s Federal Tax ID Number: 20-0917067, and Debtor’s Organizational
Number in Texas is 80032932.
 
(vi)  Debtor’s chief executive office and principal place of business are both
located in the State of Texas, and Debtor’s state of formation is the State of
Texas.
 
Lender may file this Deed of Trust, or a reproduction thereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified above as part of the Property. Any reproduction of this Deed
of Trust or of any other security agreement or financing statement is sufficient
as a financing statement.
 
Section 2.4  Common Law Assignment. To the extent that any of the Collateral is
not subject to the Uniform Commercial Code of the state or states where it is
situated, Borrower hereby assigns to Lender all of Borrower’s right, title, and
interest in and to the Collateral to secure the indebtedness secured hereby,
together with the right of set-off with regard to such Collateral (or any part
thereof). Release of the lien of this Deed of Trust will automatically terminate
this assignment.
 
Section 2.5  Warrant. Borrower, for Borrower and its successors and assigns,
hereby agrees to warrant and forever defend, all and singular, title to the
Property unto Trustee, and Trustee’s successors or substitutes in this trust,
forever, against every person whomsoever lawfully claiming, or to claim, the
same or any part thereof, subject, however, to the Permitted Exceptions.
 
Section 2.6  Deed of Trust as Security. This Deed of Trust, and all rights,
remedies, powers, privileges, and benefits, and all titles, interests, liens,
and security interests created hereby, or arising by virtue hereof, are given to
secure payment and performance of the Obligations.
 
4

--------------------------------------------------------------------------------


ARTICLE III  
 
OBLIGATIONS SECURED
 
Section 3.1  The Obligations. This Deed of Trust secures the Principal, the
Interest, the Late Charges, the Prepayment Premiums, the Expenses, any
additional advances made by Lender in connection with the Property or the Loan
and all other amounts payable under the Loan Documents together with all
renewals, extension, modification, refinancings and rearrangements thereof (the
“Debt”) and also secures both the timely payment of the Debt as and when
required and the timely performance of all other obligations and covenants to be
performed under the Loan Documents (the “Obligations”).
 
ARTICLE IV  

 
TITLE AND AUTHORITY
 
Section 4.1  Title to the Property.
 
(a)  Subject to the conveyance effectuated by this Deed of Trust, Borrower has
and will continue to have good and indefeasible title in fee simple absolute to
the Land and the Improvements and good and marketable title to the Fixtures and
Personal Property, all free and clear of liens, encumbrances and charges except
the Permitted Exceptions. To Borrower’s knowledge, there are no facts or
circumstances that might give rise to a lien, encumbrance or charge on the
Property, except as contemplated hereby or shown as a Permitted Exception.
 
(b)  Borrower owns and will continue to own all of the other Property free and
clear of all liens, encumbrances and charges except the Permitted Exceptions.
 
(c)  This Deed of Trust is and will remain a valid and enforceable first lien on
and security interest in the Property, subject only to the Permitted Exceptions.
 
Section 4.2  Authority.
 
(a)  Borrower is and will continue to be (i) duly organized, validly existing
and in good standing under the Laws of the state in which it was formed,
organized or incorporated as set forth in Section 2.3 and (ii) duly qualified to
conduct business, in good standing, in the state or commonwealth where the
Property is located.
 
(b)  Borrower has and will continue to have all approvals required by Law or
otherwise and full right, power and authority to (i) own and operate the
Property and carry on Borrower’s business as now conducted or as proposed to be
conducted; (ii) execute and deliver the Loan Documents; (iii) grant, mortgage,
warrant the title to, convey, assign and pledge the Property to Lender pursuant
to the provisions of this Deed of Trust; and (iv) perform the Obligations.
 
(c)  The execution and delivery of the Loan Documents and the performance of the
Obligations do not and will not conflict with or result in a default under any
Laws
 
5

--------------------------------------------------------------------------------


or any Leases or Property Documents and do not and will not conflict with or
result in a default under any agreement binding upon any party to the Loan
Documents.
 
(d)  The Loan Documents constitute and will continue to constitute legal, valid
and binding obligations of all parties to the Loan Documents enforceable in
accordance with their respective terms, subject to laws regarding bankruptcy,
insolvency, liquidation, receivership and reorganization.
 
(e)  Borrower has not changed its legal name or its state or commonwealth of
organization or the state where its place of business is located, as set forth
in Section 2.3, in the four months prior to the date hereof, except as Borrower
has disclosed any such change to Lender in writing and delivered to Lender
appropriate Uniform Commercial Code search reports in connection therewith.
 
(f)  Borrower has not (i) merged with or into any other entity or otherwise been
involved in any reorganization or (ii) acquired substantially all of the assets
of any other entity where Borrower became subject to the obligations of such
entity, for a period of one year ending on the date hereof, except as Borrower
has disclosed any such change, merger, reorganization or acquisition to Lender
in writing and delivered to Lender appropriate Uniform Commercial Code search
reports in connection therewith.
 
Section 4.3  No Foreign Person. Neither Borrower nor the entity into which
Borrower is disregarded for Federal tax purposes is a “foreign person” within
the meaning of Section 1445(f)(3) of the Code.
 
Section 4.4  Litigation. There are no Proceedings or, to Borrower’s knowledge,
investigations against or affecting Borrower or the Property and, to Borrower’s
knowledge, there are no facts or circumstances that might give rise to a
Proceeding or an investigation against or affecting Borrower or the Property.
Borrower will give Lender prompt notice of the commencement of any Proceeding or
investigation against or affecting the Property or Borrower which could have a
material adverse effect on the Property or on Lender’s interests in the Property
or under the Loan Documents and, at Borrower’s expense, will appear in and
defend any such Proceeding or investigation. Borrower also will deliver to
Lender such additional information relating to the Proceeding or investigation
as Lender may request from time to time.
 
ARTICLE V  

 
PROPERTY STATUS, MAINTENANCE AND LEASES
 
Section 5.1  Status of the Property.
 
(a)  Borrower has obtained and will maintain in full force and effect all
certificates, licenses, permits and approvals that are issued or required by Law
or by any entity having jurisdiction over the Property or over Borrower or that
are necessary for the Permitted Use, for occupancy and operation of the Property
for the conveyance described in this Deed of Trust and for the conduct of
Borrower’s business on the Property in accordance with the Permitted Use;
provided the Leases shall require each of the tenants
 
6

--------------------------------------------------------------------------------


to obtain specific licenses and permits required by their operations such as
health department licenses and alcohol and mixed beverage permits, .
 
(b)  The Property is and will continue to be serviced by all public utilities
required for the Permitted Use of the Property.
 
(c)  All roads and streets necessary for service of and access to the Property
for the current or contemplated use of the Property have been completed and are
and will continue to be serviceable, physically open and dedicated to and
accepted by the Government for use by the public.
 
(d)  The Property is free from damage caused by a Casualty.
 
(e)  All costs and expenses of labor, materials, supplies and equipment used in
the construction of the Improvements have been paid in full, other than certain
leasehold improvements by tenants for which tenants are responsible for payment.
 
Section 5.2  Maintenance of the Property. Borrower will maintain the Property in
thorough repair and good and safe condition, suitable for the Permitted Use,
including, to the extent necessary, replacing the Fixtures and Personal Property
with property at least equal in quality and condition to that being replaced and
free of liens. Borrower will not erect any new buildings, building additions or
other structures on the Land or otherwise materially alter the Improvements
without Lender’s prior consent which may be withheld in Lender’s sole discretion
(which approval for tenant improvements that are not structural in nature may be
in the form of approval or deemed approval of a Lease; structural improvements
or alterations will require Lender’s approval). The Property will be managed by
Trammell Crow Central Texas, Ltd or another property manager satisfactory to
Lender pursuant to a management agreement satisfactory to Lender and terminable
by Borrower upon 30 days notice to the property manager.
 
Section 5.3  Change in Use. Borrower will use and permit the use of the Property
for the Permitted Use and for no other purpose.
 
Section 5.4  Waste. Borrower will not commit or permit any waste (including
economic and non-physical waste), impairment or deterioration of the Property or
any alteration, demolition or removal of any of the Property (except as may be
expressly permitted by the provisions of this Deed of Trust) without Lender’s
prior consent which may be withheld in Lender’s sole discretion.
 
Section 5.5  Inspection of the Property. Subject to the rights of tenants under
the Leases, Lender has the right to enter and inspect the Property on reasonable
prior notice, except during the existence of an Event of Default, when no prior
notice is necessary. Lender has the right to engage an independent expert to
review and report on Borrower’s compliance with Borrower’s obligations under
this Deed of Trust to maintain the Property, comply with Law and refrain from
waste, impairment or deterioration of the Property and the alteration,
demolition or removal of any of the Property except as may be permitted by the
provisions of this Deed of Trust. If the independent expert’s report discloses
material failure to comply with such obligations or if Lender engages the
independent expert after the occurrence of an Event of
 
7

--------------------------------------------------------------------------------


Default, then the independent expert’s review and report will be at Borrower’s
expense, payable on demand.
 
Section 5.6  Leases and Rents.
 
(a)  Borrower assigns the Leases and the Rents to Lender absolutely and
unconditionally and not merely as additional collateral or security for the
payment and performance of the Obligations, but subject to a license back to
Borrower of the right to collect the Rents unless and until an Event of Default
occurs at which time the license will terminate automatically, all as more
particularly set forth in the Assignment, the provisions of which are
incorporated in this Deed of Trust by reference.
 
(b)  Borrower appoints Lender as Borrower’s attorney-in-fact to execute
unilaterally and record, at Lender’s election, a document subordinating this
Deed of Trust to the Leases, provided that the subordination will not affect (i)
the priority of Lender’s entitlement to Insurance Proceeds or Condemnation
Awards or (ii) the priority of this Deed of Trust over intervening liens or
liens arising under or with respect to the Leases.
 
Section 5.7  Parking. Borrower will provide, maintenance and light parking areas
within the Property, including any sidewalks, aisles, streets, driveways,
sidewalk cuts and rights-of-way to and from the adjacent public streets, in a
manner consistent with the Permitted Use and sufficient to accommodate the
greatest of: (i) the number of parking spaces required by Law; (ii) the number
of parking spaces required by the Leases and the Property Documents; or (iii)
577 parking spaces. The parking areas will be reserved and used exclusively for
ingress, egress and parking for Borrower and the tenants under the Leases and
their respective employees, customers and invitees and in accordance with the
Leases and the Property Documents.
 
Section 5.8  Separate Tax Lot. The Property is and will remain assessed for real
estate tax purposes as one or more wholly independent tax lots, separate from
any property that is not part of the Property.
 
Section 5.9  Changes in Zoning or Restrictive Covenants. Borrower will not (i)
initiate, join in or consent to any change in any Laws pertaining to zoning, any
restrictive covenant or other restriction which would restrict the Permitted
Uses for the Property; (ii) permit the Property to be used to fulfill any
requirements of Law for the construction or maintenance of any improvements on
property that is not part of the Property; (iii) permit the Property to be used
for any purpose not included in the Permitted Use; or (iv) impair the integrity
of the Property as a single, legally subdivided zoning lots separate from all
other property.
 
Section 5.10  Lender’s Right to Appear. Lender has the right to appear in and
defend any Proceeding brought regarding the Property and to bring any
Proceeding, in the name and on behalf of Borrower or in Lender’s name, which
Lender, in its sole discretion, determines should be brought to protect Lender’s
interest in the Property.
 
8

--------------------------------------------------------------------------------


ARTICLE VI  
 
IMPOSITIONS AND ACCUMULATIONS
 
Section 6.1  Impositions.
 
(a)  Borrower will pay each Imposition at least 15 days before the date (the
“Imposition Penalty Date”) that is the earlier of (i) the date on which the
Imposition becomes delinquent and (ii) the date on which any penalty, interest
or charge for non-payment of the Imposition accrues.
 
(b)  At least 10 days before each Imposition Penalty Date, Borrower will deliver
to Lender a receipted bill or other evidence of payment.
 
(c)  Borrower, at its own expense, may contest any Taxes or Assessments,
provided that the following conditions are met:
 
(i)  not less than 30 days prior to the Imposition Penalty Date, Borrower
delivers to Lender notice of the proposed contest;
 
(ii)  the contest is by a Proceeding promptly initiated and conducted diligently
and in good faith;
 
(iii)  there is no Event of Default;
 
(iv)  the Proceeding suspends the collection of the contested Taxes or
Assessments;
 
(v)  the Proceeding is permitted under and is conducted in accordance with the
Leases and the Property Documents;
 
(vi)  the Proceeding precludes imposition of criminal or civil penalties and
sale or forfeiture of the Property and Lender will not be subject to any civil
suit; and
 
(vii)  Borrower either deposits with the Accumulations Depositary reserves or
furnishes a bond or other security satisfactory to Lender, in either case in an
amount sufficient to pay the contested Taxes or Assessments, together with all
interest and penalties or Borrower pays all of the contested Taxes or
Assessments under protest.
 
(d)  Installment Payments. If any Assessment is payable in installments,
Borrower will nevertheless pay the Assessment in its entirety on the day the
first installment becomes due and payable or a lien, unless Lender, in its sole
discretion, approves payment of the Assessment in installments.
 
9

--------------------------------------------------------------------------------


Section 6.2  Accumulations.
 
(a)  Borrower made an initial deposit with either Lender or a mortgage servicer
or financial institution designated or approved by Lender from time to time,
acting on behalf of Lender as Lender’s agent or otherwise such that Lender is
the “customer”, as defined in the Uniform Commercial Code, of the depository
bank with respect to the deposit account into which the Accumulations are
deposited, to receive, hold and disburse the Accumulations in accordance with
this Section (the “Accumulations Depositary”). On the first day of each calendar
month during the Term Borrower will deposit with the Accumulations Depositary an
amount equal to 1/12 of the annual Taxes and Assessments as determined by Lender
or its designee. At least 45 days before each Imposition Penalty Date, Borrower
will deliver to the Accumulations Depositary any bills and other documents that
are necessary to pay the Taxes and Assessments.
 
(b)  Prior to an Event of Default the Accumulations will be applied to the
payment of Taxes and Assessments. From and after an Event of Default, Lender may
apply the Accumulations to the balance of the Debt in such order as Lender
determines. Any excess Accumulations after payment of Taxes and Assessments will
be returned to Borrower or credited against future payments of the
Accumulations, at Lender’s election or as required by Law. If the Accumulations
are not sufficient to pay Taxes and Assessments, Borrower will pay the
deficiency to the Accumulations Depositary within 5 days of demand.
 
(c)  The Accumulations Depositary will hold the Accumulations as security for
the Obligations until applied in accordance with the provisions of this Deed of
Trust and any agreement among Borrower, Lender and the Accumulations Depositary.
If Lender is not the Accumulations Depositary, the Accumulations Depositary will
deliver the Accumulations to Lender upon Lender’s demand at any time after an
Event of Default.
 
(d)  If the Property is sold or conveyed other than by foreclosure or transfer
in lieu of foreclosure, all right, title and interest of Borrower to the
Accumulations will automatically, and without necessity of further assignment,
be held for the account of the new owner, subject to the provisions of this
Section and Borrower will have no further interest in the Accumulations.
 
(e)  The Accumulations Depositary has deposited the initial deposit and will
deposit the monthly deposits into a separate interest bearing account with
Lender denominated as secured party, all in accordance with an agreement among
Borrower, Lender and the Accumulations Depositary dated the date of this Deed of
Trust.
 
(f)  Lender has the right to pay, or to direct the Accumulations Depositary to
pay, any Taxes or Assessments unless Borrower is contesting the Taxes or
Assessments in accordance with the provisions of this Deed of Trust, in which
event any payment of the contested Taxes or Assessments will be made under
protest in the manner prescribed by Law or, at Lender’s election, will be
withheld.
 
10

--------------------------------------------------------------------------------


(g)  If Lender assigns this Deed of Trust, Lender will pay, or cause the
Accumulations Depositary to pay, the unapplied balance of the Accumulations to
or at the direction of the assignee. Simultaneously with the payment, Lender and
the Accumulations Depositary will be released from all liability with respect to
the Accumulations and Borrower will look solely to the assignee with respect to
the Accumulations. When the Obligations have been fully satisfied, any unapplied
balance of the Accumulations will be returned to Borrower. At any time after an
Event of Default occurs, Lender may apply the Accumulations as a credit against
any portion of the Debt selected by Lender in its sole discretion.
 
Section 6.3  Changes in Tax Laws. If a Law requires the deduction of the Debt
from the value of the Property for the purpose of taxation or imposes a tax,
either directly or indirectly, on the Debt, any Loan Document or Lender’s
interest in the Property, Borrower will pay the tax with interest and penalties,
if any. If Lender determines that Borrower’s payment of the tax may be unlawful,
unenforceable, usurious or taxable to Lender, the Debt will become immediately
due and payable on 90 days’ prior written notice without any prepayment premium
or penalty unless the tax must be paid within the 90-day period, in which case,
the Debt will be due and payable within the lesser period.
 
Section 6.4  Reserves. Borrower made an initial deposit and will make monthly
deposits into an account established as security for the payment and performance
of the Obligations, to be held and disbursed in accordance with a Tenant
Improvement Pledge and Security Agreement (the “Reserve and Security Agreement”)
dated the date of this Deed of Trust among Borrower, Lender and Lender’s pledge
agent.
 
ARTICLE VII  

 
INSURANCE, CASUALTY, CONDEMNATION AND RESTORATION
 
Section 7.1  Insurance Coverages.
 
(a)  Borrower will maintain such insurance coverages and endorsements in form
and substance and in amounts as Lender may require in its sole discretion, from
time to time. Until Lender notifies Borrower of changes in Lender’s
requirements, Borrower will maintain not less than the insurance coverages and
endorsements Lender required for closing of the Loan.
 
(b)  The insurance, including renewals, required under this Section will be
issued on valid and enforceable policies and endorsements satisfactory to Lender
(the “Policies”).Each Policy will contain a standard waiver of subrogation and a
replacement cost endorsement and will provide that Lender will receive not less
than 30 days’ prior written notice of any cancellation, termination or
non-renewal of a Policy or any material change other than an increase in
coverage and that Lender will be named under a standard mortgage endorsement as
loss payee.
 
(c)  The insurance companies issuing the Policies (the “Insurers”) must be
authorized to do business in the State or Commonwealth where the Property is
located,
 
11

--------------------------------------------------------------------------------


 
must have been in business for at least 5 years, must carry an A.M. Best
Company, Inc. policy holder rating of A or better and an A.M. Best Company, Inc.
financial category rating of Class X or better and must be otherwise
satisfactory to Lender. Lender may select an alternative credit rating agency
and may impose different credit rating standards for the Insurers.
Notwithstanding Lender’s right to approve the Insurers and to establish credit
rating standards for the Insurers, Lender will not be responsible for the
solvency of any Insurer.
 
(d)  Notwithstanding Lender’s rights under this Article, Lender will not be
liable for any loss, damage or injury resulting from the inadequacy or lack of
any insurance coverage.
 
(e)  Borrower will comply with the provisions of the Policies and with the
requirements, notices and demands imposed by the Insurers and applicable to
Borrower or the Property.
 
(f)  Borrower will pay the Insurance Premiums for each Policy not less than 30
days before the expiration date of the Policy being replaced or renewed and will
deliver to Lender an original certificate of insurance not less than 15 days
prior to the expiration of the Policy and an original or, if a blanket policy, a
certified copy of each Policy marked “Paid” not less than 30 days thereafter.
 
(g)  Borrower will not carry separate insurance concurrent in kind or form or
contributing in the event of loss with any other insurance carried by Borrower.
 
(h)  Borrower will not carry any of the insurance required under this Section on
a blanket or umbrella policy without in each instance Lender’s prior written
approval. If Lender approves, Borrower will deliver to Lender a certified copy
of the blanket policy which will allocate to the Property the amount of coverage
required under this Section and otherwise will provide the same coverage and
protection as would a separate policy insuring only the Property.
 
(i)  Borrower will give the Insurers prompt notice of any change in ownership or
occupancy of the Property. This subsection does not abrogate the prohibitions on
transfers set forth in this Deed of Trust.
 
(j)  If the Property is sold at a foreclosure sale or otherwise is transferred
so as to extinguish the Obligations, all of Borrower’s right, title and interest
in and to the Policies then in force will be transferred automatically to the
purchaser or transferee.
 
Section 7.2  Casualty and Condemnation.
 
(a)  Borrower will give Lender notice of any Casualty immediately after it
occurs and will give Lender notice of any Condemnation Proceeding immediately
after Borrower receives notice of commencement or notice that such a
Condemnation Proceeding will be commencing. Borrower immediately will deliver to
Lender copies of all documents Borrower delivers or receives relating to the
Casualty or the Condemnation Proceeding, as the case may be.
 
12

--------------------------------------------------------------------------------


(b)  Borrower authorizes Lender, at Lender’s option, to act on Borrower’s behalf
to collect, adjust and compromise any claims for loss, damage or destruction
under the Policies on such terms as Lender determines in Lender’s sole
discretion. Borrower authorizes Lender to act, at Lender’s option, on Borrower’s
behalf in connection with any Condemnation Proceeding. Borrower will execute and
deliver to Lender all documents requested by Lender and all documents as may be
required by Law to confirm such authorizations. Nothing in this Section will be
construed to limit or prevent Lender from joining with Borrower either as a
co-defendant or as a co-plaintiff in any Condemnation Proceeding.
 
(c)  If Lender elects not to act on Borrower’s behalf as provided in this
Section, then Borrower promptly will file and prosecute all claims (including
Lender’s claims) relating to the Casualty and will prosecute or defend
(including defense of Lender’s interest) any Condemnation Proceeding; provided,
Borrower’s engagement of any legal counsel for such Condemnation Proceeding on a
contingent fee or percent of recovery basis will be subject to Lender’s prior
written approval. Borrower will have the authority to settle or compromise the
claims or Condemnation Proceeding, as the case may be, provided that Lender has
approved in Lender’s sole discretion any compromise or settlement that exceeds
$250,000.00. Any check for Insurance Proceeds or Condemnation Awards, as the
case may be (the “Proceeds”) will be made payable to Lender and Borrower.
Borrower will endorse the check to Lender immediately upon Lender presenting the
check to Borrower for endorsement or if Borrower receives the check first, will
endorse the check immediately upon receipt and forward it to Lender. If any
Proceeds are paid to Borrower, Borrower immediately will deposit the Proceeds
with Lender, to be applied or disbursed in accordance with the provisions of
this Deed of Trust. Lender will be responsible for only the Proceeds actually
received by Lender.
 
Section 7.3  Application of Proceeds. After deducting the costs incurred by
Lender in collecting the Proceeds, Lender may, in its sole discretion, (i) apply
the Proceeds as a credit against any portion of the Debt selected by Lender in
its sole discretion of the Debt (without payment of any prepayment premium or
penalty, so long as no Event of Default then exists); (ii) apply the Proceeds to
restore the Improvements, provided that Lender will not be obligated to see to
the proper application of the Proceeds and provided further that any amounts
released for Restoration will not be deemed a payment on the Debt; or (iii)
deliver the Proceeds to Borrower.
 
Section 7.4  Conditions to Availability of Proceeds for Restoration.
Notwithstanding the preceding Section, after a Casualty or a Condemnation (a
“Destruction Event”), Lender will make the Proceeds (less any costs incurred by
Lender in collecting the Proceeds) available for Restoration in accordance with
the conditions for disbursements set forth in the Section entitled
“Restoration”, provided that the following conditions are met:
 
(i)  Escarpment Village, L.P. or the transferee under a Permitted Transfer, if
any, continues to be Borrower at the time of the Destruction Event and at all
times thereafter until the Proceeds have been fully disbursed;
 
13

--------------------------------------------------------------------------------


(ii)  no default under the Loan Documents exists at the time of the Destruction
Event and no Event of Default has occurred during the 12 months prior to the
Destruction Event; and
 
(iii)  all Leases in effect immediately prior to the Destruction Event and all
Property Documents in effect immediately prior to the Destruction Event that are
essential to the use and operation of the Property continue in full force and
effect notwithstanding the Destruction Event.
 
(iv)  if the Destruction Event is a Condemnation, Borrower delivers to Lender
evidence satisfactory to Lender that the Improvements can be restored to an
economically and architecturally viable unit;
 
(v)  Borrower delivers to Lender evidence satisfactory to Lender that the
Proceeds are sufficient to complete Restoration or if the Proceeds are
insufficient to complete Restoration, Borrower first deposits with Lender funds
(“Additional Funds”) that when added to the Proceeds will be sufficient to
complete Restoration;
 
(vi)  if the Destruction Event is a Casualty, Borrower delivers to Lender
evidence satisfactory to Lender that the Insurer under each affected Policy has
not denied liability under the Policy as to Borrower or the insured under the
Policy;
 
(vii)  Lender is satisfied that the proceeds of any business interruption
insurance in effect together with other available gross revenues from the
Property and any additional sums (separate and apart from the Additional Funds)
deposited by Borrower with Lender are sufficient to pay Debt Service Payments
after paying the Impositions, Insurance Premiums, reasonable and customary
operating expenses and capital expenditures until Restoration is complete;
 
(viii)  Lender is satisfied that Restoration will be completed on or before the
date (the “Restoration Completion Date”) that is the earliest of: (A) 12 months
prior to the Maturity Date; (B) 12 months after the Destruction Event; (C) the
earliest date required for completion of Restoration under any Lease or any
Property Document; or (D) any date required by Law; and
 
(ix)  the annual Rents (excluding security deposits) under Leases in effect on
the date of the Destruction Event are providing debt service coverage for the
annual Debt Service Payments of 1.15 after payment of annual Insurance Premiums,
Impositions and operating expenses of the Property (including ground rent, if
any), provided that, if the Rents do not provide such debt service coverage,
then Borrower expressly authorizes and directs Lender to apply an amount from
the Proceeds to reduction of Principal in order to reduce the annual Debt
Service Payments sufficiently for such debt service coverage to be achieved. The
reduced debt service payments will be calculated using the Fixed Interest Rate
and an amortization schedule that will achieve the same proportionate
amortization of the reduced Principal over the then remaining Term as would have
been achieved if
 
14

--------------------------------------------------------------------------------


 
the Principal and the originally scheduled Debt Service Payments had not been
reduced. Borrower will execute any documentation that Lender deems reasonably
necessary to evidence the reduced Principal and debt service payments.
 
Section 7.5  Restoration.
 
(a)  If the total Proceeds for any Destruction Event are $250,000.00 or less and
Lender elects or is obligated by Law or under this Article to make the Proceeds
available for Restoration, Lender will disburse to Borrower the entire amount
received by Lender and Borrower will commence Restoration promptly after the
Destruction Event and complete Restoration not later than the Restoration
Completion Date.
 
(b)  If the Proceeds for any Destruction Event exceed $250,000.00 and Lender
elects or is obligated by Law or under this Article to make the Proceeds
available for Restoration, Lender will disburse the Proceeds and any Additional
Funds (the “Restoration Funds”) upon Borrower’s request as Restoration
progresses, generally in accordance with normal construction lending practices
for disbursing funds for construction costs, provided that the following
conditions are met:
 
(i)  Borrower commences Restoration promptly after the Destruction Event and
completes Restoration on or before the Restoration Completion Date;
 
(ii)  if Lender requests, Borrower delivers to Lender prior to commencing
Restoration, for Lender’s approval, plans and specifications and a detailed
budget for the Restoration;
 
(iii)  Borrower delivers to Lender satisfactory evidence of the costs of
Restoration incurred prior to the date of the request, and such other documents
as Lender may request including mechanics’ lien waivers and title insurance
endorsements;
 
(iv)  Borrower pays all costs of Restoration whether or not the Restoration
Funds are sufficient and, if at any time during Restoration, Lender determines
that the undisbursed balance of the Restoration Funds is insufficient to
complete Restoration, Borrower deposits with Lender, as part of the Restoration
Funds, an amount equal to the deficiency within 30 days of receiving notice of
the deficiency from Lender; and
 
(v)  there is no default under the Loan Documents at the time Borrower requests
funds or at the time Lender disburses funds.
 
(c)  If an Event of Default occurs at any time after the Destruction Event, then
Lender will have no further obligation to make any remaining Proceeds available
for Restoration and may apply any remaining Proceeds as a credit against any
portion of the Debt selected by Lender in its sole discretion.
 
(d)  Lender may elect at any time prior to commencement of Restoration or while
work is in progress to retain, at Borrower’s expense, an independent engineer or
 
15

--------------------------------------------------------------------------------


 
other consultant to review the plans and specifications, to inspect the work as
it progresses and to provide reports. If any matter included in a report by the
engineer or consultant is unsatisfactory to Lender, Lender may suspend
disbursement of the Restoration Funds until the unsatisfactory matters contained
in the report are resolved to Lender’s satisfaction.
 
(e)  If Borrower fails to commence and complete Restoration in accordance with
the terms of this Article, then in addition to the Remedies, Lender may elect to
restore the Improvements on Borrower’s behalf and reimburse itself out of the
Restoration Funds for costs and expenses incurred by Lender in restoring the
Improvements, or Lender may apply the Restoration Funds as a credit against any
portion of the Debt selected by Lender in its sole discretion (without payment
of any prepayment premium or penalty) so long as no Event of Default shall then
exist.
 
(f)  Lender may commingle the Restoration Funds with its general assets and will
not be liable to pay any interest or other return on the Restoration Funds
unless otherwise required by Law. Lender will not hold any Restoration Funds in
trust. So long as no Event of Default shall have occurred and be continuing and
so long as Borrower pays all costs and expenses of preparing and negotiating a
pledge and security agreement acceptable to Lender, and the fees and expenses of
the depositary, Lender will deposit the Restoration Funds with a depositary
satisfactory to Lender under a disbursement and security agreement satisfactory
to Lender to be held by the depositary in an interest-bearing account.
 
(g)  Borrower will pay all of Lender’s expenses incurred in connection with a
Destruction Event or Restoration. If Borrower fails to do so, then in addition
to the Remedies, Lender may from time to time reimburse itself out of the
Restoration Funds.
 
(h)  If any excess Proceeds remains after Restoration, Lender may elect, in its
sole discretion either to apply the excess as a credit against any portion of
the Debt as selected by Lender in its sole discretion (without payment of any
prepayment premium or penalty, so long as no Event of Default shall then exist)
or to deliver the excess to Borrower.
 
ARTICLE VIII  

 
COMPLIANCE WITH LAW AND AGREEMENTS
 
Section 8.1  Compliance with Law. Borrower, the Property and the use of the
Property comply and will continue to comply with Law and with all agreements and
conditions necessary to preserve and extend all rights, licenses, permits,
privileges, franchises and concessions (including zoning variances, special
exceptions and non-conforming uses) relating to the Property or Borrower.
Borrower will notify Lender of the commencement of any investigation or
Proceeding relating to a possible violation of Law immediately after Borrower
receives notice thereof and, will deliver promptly to Lender copies of all
documents Borrower receives or delivers in connection with the investigation or
Proceeding. Borrower will not alter the Property in any manner that would
increase Borrower’s responsibilities for compliance with Law.
 
16

--------------------------------------------------------------------------------


Section 8.2  Compliance with Agreements. There are no defaults, events of
defaults or events which, with the passage of time or the giving of notice,
would constitute an event of default under the Property Documents. Borrower will
pay and perform all of its obligations under the Property Documents as and when
required by the Property Documents. Borrower will cause all other parties to the
Property Documents to pay and perform their obligations under the Property
Documents as and when required by the Property Documents. Borrower will not
amend or waive any provisions of the Property Documents; exercise any options
under the Property Documents; give any approval required or permitted under the
Property Documents that would adversely affect the Property or Lender’s rights
and interests under the Loan Documents; cancel or surrender any of the Property
Documents; or release or discharge or permit the release or discharge of any
party to or entity bound by any of the Property Documents, without, in each
instance, Lender’s prior approval (excepting therefrom all service contracts or
other agreements entered into in the normal course of business that are
cancelable upon not more than 30 days notice). Borrower promptly will deliver to
Lender copies of any notices of default or of termination that Borrower receives
or delivers relating to any Property Document.
 
Section 8.3  ERISA Compliance.
 
(a)  Neither Borrower nor any of Borrower’s constituent entities is or will be
an “employee benefit plan” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974 (“ERISA”) that is subject to Title I of ERISA or a
“plan” as defined in Section 4975(e)(1) of the Code that is subject to Section
4975 of the Code, and neither the assets of Borrower or of Borrower’s
constituent entities are or will constitute “plan assets” of one or more such
plans for purposes of Title I of ERISA or Section 4975 of the Code.
 
(b)  Borrower is not and will continue not to be a “governmental plan” within
the meaning of Section 3(32) of ERISA and transactions by or with Borrower are
not and will not be subject to any Laws regulating investments of and fiduciary
obligations with respect to governmental plans.
 
(c)  Borrower will not engage in any transaction which would cause any
obligation or any action under the Loan Documents, including Lender’s exercise
of the Remedies, to be a non-exempt prohibited transaction under ERISA.
 
Section 8.4  Anti-Terrorism.
 
(a)  None of Borrower, Indemnitor or their respective constituents or affiliates
are in violation of any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, (the “Executive
Order”) and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the
“Patriot Act”).
 
(b)  None of Borrower, Indemnitor, any of their respective constituents or
affiliates, any of their respective brokers or other agents acting or benefiting
in any
 
17

--------------------------------------------------------------------------------


 
capacity in connection with the Loan or, to Borrower’s knowledge as of the date
hereof, the Seller of the Subject Property (if any portion of the Subject
Property is being acquired with proceeds of the Loan) is a “Prohibited Person”
which is defined as follows: a person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 and relating to the Executive
Order; a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order; a person or entity with whom Lender is
prohibited from dealing or otherwise engaging in any transaction by any
terrorism or money laundering Law, including the Executive Order and the Patriot
Act;
 
(i)  a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; a person or entity that
is named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, or at any replacement website or other
replacement official publication of such list; and a person or entity who is
affiliated with a person or entity listed above.
 
(c)  None of Borrower, Indemnitor, any of their respective affiliates or
constituents, any of their respective brokers or other agents acting in any
capacity in connection with the Loan or to Borrower’s knowledge as of the date
hereof the seller of the Subject Property (if any portion of the Property is
being acquired with proceeds of the Loan), is or will (i) conduct any business
or engage in any transaction or dealing with any Prohibited Person, including
the making or receiving any contribution of funds, goods or services to or for
the benefit of any Prohibited Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order or
the Patriot Act.
 
(d)  Borrower covenants and agree to deliver to Lender any certification or
other evidence requested from time to time by Lender in its sole discretion,
confirming Borrower’s compliance with this section.
 
Section 8.5  Section 6045(e) Filing. Borrower will supply or cause to be
supplied to Lender either (i) a copy of a completed Form 1099-B, Statement for
Recipients of Proceeds from Real Estate, Broker and Barter Exchange Proceeds
prepared by Borrower’s attorney or other person responsible for the preparation
of the form, together with a certificate from the person who prepared the form
to the effect that the form has, to the best of the preparer’s knowledge, been
accurately prepared and that the preparer will timely file the form; or (ii) a
certification from Borrower that the Loan is a refinancing of the Property or is
otherwise not required to be reported to the Internal Revenue Service pursuant
to Section 6045(e) of the Code. Under no circumstances will Lender or Lender’s
counsel be obligated to file the reports or returns.
 
18

--------------------------------------------------------------------------------


ARTICLE IX  
 
ENVIRONMENTAL
 
Section 9.1  Environmental Representations and Warranties.
 
Except as disclosed in the Environmental Report and to Borrower’s knowledge as
of the date of this Deed of Trust:
 
(i)  no Environmental Activity has occurred or is occurring on the Property
other than the use, storage, and disposal of Hazardous Materials which (A) is in
the ordinary course of business consistent with the Permitted Use; (B) is in
compliance with all Environmental Laws and (C) has not resulted in Material
Environmental Contamination of the Property;
 
(ii)  no Environmental Activity has occurred or is occurring on any property in
the vicinity of the Property which has resulted in Material Environmental
Contamination of the Property; and
 
(iii)  the Property is in compliance with (and at all times during the
development and construction thereof) was in compliance with all Laws related to
(A) applicable protected habitat and species, (B) tree mitigation and impervious
coverage rules of the City of Austin, Texas and Travis County, Texas, and (C)
any applicable Laws related to any applicable aquifer recharge zone.
 
Section 9.2  Environmental Covenants.
 
(a)  Borrower will not cause or permit any Material Environmental Contamination
of the Property. Borrower shall, at all times during the term of the Loan,
comply with (and upon request by Lender, deliver evidence of compliance to
Lender) all Laws related to (A) applicable protected habitat and species, (B)
tree mitigation and impervious coverage rules of the City of Austin, Texas and
Travis County, Texas, and (C) any applicable Laws related to any applicable
aquifer recharge zone.
 
(b)  No Environmental Activity will occur on the Property other than the use,
storage and disposal of Hazardous Materials which (A) is in the ordinary course
of business consistent with the Permitted Use; (B) is in compliance with all
Environmental Laws; and (C) does not create a risk of Material Environmental
Contamination of the Property.
 
(c)  Borrower will notify Lender immediately upon Borrower becoming aware of (i)
any Material Environmental Contamination of the Property or (ii) any
Environmental Activity with respect to the Property that is not in accordance
with the preceding subsection (b). Borrower promptly will deliver to Lender
copies of all documents delivered to or received by Borrower regarding the
matters set forth in this subsection, including notices of Proceedings or
investigations concerning any Material Environmental Contamination of the
Property or Environmental Activity or concerning Borrower’s status as a
potentially responsible party (as defined in the Environmental
 
19

--------------------------------------------------------------------------------


 
Laws). Borrower’s notification of Lender in accordance with the provisions of
this subsection will not be deemed to excuse any default under the Loan
Documents resulting from the violation of Environmental Laws or the Material
Environmental Contamination of the Property or Environmental Activity that is
the subject of the notice. If Borrower receives notice of a suspected violation
of Environmental Laws in the vicinity of the Property that poses a risk of
Material Environmental Contamination of the Property, Borrower will give Lender
notice and copies of any documents received relating to such suspected
violation.
 
(d)  From time to time at Lender’s request, Borrower will deliver to Lender any
information known and documents available to Borrower relating to the
environmental condition of the Property.
 
(e)  Lender may perform or engage an independent consultant to perform an
assessment of the environmental condition of the Property and of Borrower’s
compliance with this Section on an annual basis, or at any other time for
reasonable cause, or after an Event of Default. In connection with the
assessment: (i) Lender or consultant may enter and inspect the Property and
perform tests of the air, soil, ground water and building materials; (ii)
Borrower will cooperate and use best efforts to cause tenants and other
occupants of the Property to cooperate with Lender or consultant; (iii) Borrower
will receive a copy of any final report prepared after the assessment, to be
delivered to Borrower not more than 10 days after Borrower requests a copy and
executes Lender’s standard confidentiality and waiver of liability letter; (iv)
Borrower will accept custody of and arrange for lawful disposal of any Hazardous
Materials required to be disposed of as a result of the tests; (v) Lender will
not have liability to Borrower with respect to the results of the assessment;
and (vi) Lender will not be responsible for any damage to the Property resulting
from the tests described in this subsection and Borrower will look solely to the
consultants to reimburse Borrower for any such damage. The consultant’s
assessment and reports will be at Borrower’s expense (i) if the reports disclose
any material adverse change in the environmental condition of the Property from
that disclosed in the Environmental Report; (ii) if Lender engaged the
consultant when Lender had reasonable cause to believe Borrower was not in
compliance with the terms of this Article and, after written notice from Lender,
Borrower failed to provide promptly reasonable evidence that Borrower is in
compliance; or (iii) if Lender engaged the consultant after the occurrence of an
Event of Default.
 
(f)  If Lender has reasonable cause to believe that there is Environmental
Activity at the Property, Lender may elect in its sole discretion to direct the
Trustee to reconvey any portion of the Property affected by the Environmental
Activity and Borrower will accept the reconveyance.
 
20

--------------------------------------------------------------------------------


ARTICLE X  
 
FINANCIAL REPORTING
 
Section 10.1  Financial Reporting.
 
(a)  Borrower will deliver to Lender within 120 days after the close of each
Fiscal Year an annual financial statement (the “Annual Financial Statement”) for
the Property (and, upon request by Lender, Borrower) for the Fiscal Year, which
will include a comparative balance sheet, a cash flow statement, an income and
expense statement, a detailed breakdown of all receipts and expenses and all
supporting schedules. The Annual Financial Statement will be:
 
(i)  certified to be true and correct in all material respects by the Chief
Financial Officer of Stratus Properties Inc.; and after an Event of Default,
audited by a CPA;
 
(ii)  accompanied by a statement from the Chief Financial Officer of Stratus
Properties Inc. (and, after an Event of Default, an opinion of the CPA) that, in
all material respects, the Annual Financial Statement fairly presents the
financial position of the Property; and
 
(iii)  separate and distinct from any consolidated statement or report for
Borrower or any other entity or any other property.
 
In addition, on or before May 1 of each year, Borrower shall deliver to Lender
an audited annual financial statement of Stratus Properties Inc. audited by a
CPA.
 
(b)  Borrower will keep full and accurate Financial Books and Records for each
Fiscal Year. Borrower will permit Lender or Lender’s accountants or auditors to
inspect or audit the Financial Books and Records from time to time and without
notice. Borrower will maintain the Financial Books and Records for each Fiscal
Year for not less than 3 years after the date Borrower delivers to Lender the
Annual Financial Statement and the other financial certificates, statements and
information to be delivered to Lender for the Fiscal Year. Financial Books and
Records will be maintained at Borrower’s address set forth in the section
entitled “Notices” or at any other location as may be approved by Lender.
 
Section 10.2  Annual Budget. Not less than 60 days prior to the end of each
Fiscal Year, Borrower will deliver to Lender a detailed comparative budget (the
“Budget”) for the Property for the next succeeding Fiscal Year showing
anticipated operating expenses, Insurance Premiums, Impositions, leasing
commissions, capital improvement costs, tenant improvement costs and any other
information Lender requests. Unless Lender notifies Borrower within 60 days
after Lender receives the Budget that Lender disputes information in the Budget,
the Budget as submitted will constitute the Budget for the next succeeding
Fiscal Year. If Borrower concludes in good faith that a Budget needs material
revision, Borrower will submit a revised Budget to Lender, together with a
detailed explanation of the revisions. Unless Lender notifies Borrower within 60
days after Lender receives the revised Budget that Lender disputes
 
21

--------------------------------------------------------------------------------


 
information in the revised Budget, the revised Budget as submitted will
constitute the Budget for the remainder of the then Fiscal Year. Borrower and
Lender will use reasonable efforts to resolve promptly any differences over a
Budget or revised Budget. If Borrower and Lender fail to agree on a Budget or
revised Budget, Borrower will continue to manage and operate the Property under
the last undisputed Budget. Borrower waives any defense or right of offset to
the Obligations, and any claim or counterclaim against Lender, arising out of
any discussions between Borrower and Lender regarding any Budget or revised
Budget delivered to Lender or the resolution of any disagreements relating to a
Budget or revised Budget including any defense, right of offset, claim or
counterclaim alleging in substance, that by virtue of such delivery, discussions
or resolution, Lender has interfered with, influenced or controlled Borrower or
the operations at the Property.
 
Section 10.3  Certificate of Good Standing. Borrower will cause to be delivered
to Lender, together with the annual financial statement required to be delivered
hereunder, or as otherwise requested by Lender from time to time, a chief
executive officer certificate addressed to Lender, certifying the location
of its chief executive office if Borrower is a general partnership.
 
ARTICLE XI  
 
EXPENSES AND DUTY TO DEFEND
 
Section 11.1  Payment of Expenses.
 
(a)  Borrower is obligated to pay all reasonable fees and expenses (the
“Expenses”) incurred by Lender or Trustee or that are otherwise payable in
connection with the Loan, the Property or Borrower, including reasonable
attorneys’ fees and expenses and any fees and expenses relating to (i) the
preparation, execution, acknowledgment, delivery and recording or filing of the
Loan Documents; (ii) any Proceeding or other claim asserted against Lender or
any Proceeding described in the Section entitled “Lender’s Right to Appear”;
(iii) any inspection, assessment, survey and test permitted under the Loan
Documents except to the extent the same is specifically proscribed as a Lender
expense herein; (iv) any Destruction Event; (v) the preservation of Trustee’s
title, Lender’s security and the exercise of any rights or remedies available at
Law, in equity or otherwise; (vi) administration of the Loan; (vii) the Leases
and the Property Documents; and (viii) any Proceeding in or for bankruptcy,
insolvency, reorganization or other debtor relief or similar Proceeding relating
to Borrower, the Property or any person liable under any guarantee, indemnity or
other credit enhancement delivered in connection with the Loan.
 
(b)  Borrower will pay the Expenses immediately on demand, together with any
applicable interest. If Lender pays any of the Expenses, Borrower will reimburse
Lender the amount paid by Lender immediately upon demand, together with interest
on such amount at the Default Interest Rate from the date Lender paid the
Expenses through and including the date Borrower reimburses Lender. The
Expenses, together with any applicable interest, constitute a portion of the
Debt secured by this Deed of Trust.
 
22

--------------------------------------------------------------------------------


Section 11.2  Duty to Defend. If Lender or the Trustee or any of its trustees,
officers, participants, employees or affiliates or the Trustee is a party in any
Proceeding relating to the Property, Borrower or the Loan, Borrower will
indemnify and hold harmless the party and will defend the party with attorneys
and other professionals retained by Borrower and approved by Lender. Lender or
the Trustee, as the case may be, may elect to engage its own attorneys and other
professionals, at Borrower’s expense, to defend or to assist in the defense of
the party. In all events, case strategy will be determined by Lender if Lender
so elects and no Proceeding will be settled without Lender’s prior approval
which may be withheld in its sole discretion.
 
ARTICLE XII  
 
TRANSFERS, LIENS AND ENCUMBRANCES
 
Section 12.1  Borrower Composition.
 
(a)  Borrower represents, warrants and covenants that:
 
(i)  Borrower is a Texas limited partnership. The sole general partner of
Borrower is Escarpment Village Management, L.L.C., a Texas limited liability
company (“Management”). The sole member of Management is Circle C Land, L.P., a
Texas limited partnership (“CC Land”). The sole general partner of CC Land is
Circle C GP, L.L.C., a Delaware limited liability company (“CC GP”), and the
sole limited partner is _____________________. The sole member of CC GP is
Stratus Properties, Inc., a Delaware corporation.
 
Management is herein sometimes referred to as the “Existing General Partners.”
 
(ii)  If Borrower’s general partners are in turn partnerships, corporations or
limited liability companies, the general partners, principals or members thereof
and the percentage of the partnership interests, stock or membership interests
held by each (and so on at each level) shall be owned, directly or indirectly,
by Stratus Properties, Inc.
 
(iii)  So long as the capital stock or other securities of Stratus Properties
Inc. are publicly traded, the term “Transfer” is not intended to include, and
shall not be interpreted to include, ordinary market transactions in such
publicly traded Stratus Properties, Inc. securities, including sales, transfers
and other dispositions thereof. However, the term “Transfer” does include all
other transfers in such securities, including, but not limited to, mergers,
consolidations, share exchanges, or business combinations of, by or involving
Stratus Properties, Inc., regardless of the form of such transaction.
 
Section 12.2  Permitted Transfers.
 
(a)  Notwithstanding anything to the contrary contained in the Section entitled
“Events of Default”, a Permitted Transfer may occur without Lender’s prior
consent and will not constitute an Event of Default provided that the following
conditions are met:
 
23

--------------------------------------------------------------------------------


(i)  at least 30 days prior to the proposed Permitted Transfer, Borrower
delivers to Lender a notice that is sufficiently detailed to enable Lender to
determine that the proposed Permitted Transfer complies with the terms of this
Section;
 
(ii)  there is no default under the Loan Documents either when Lender receives
the notice or when the proposed Permitted Transfer occurs;
 
(iii)  the proposed Permitted Transfer will not result in a violation of any of
the covenants contained in the Section entitled, “ERISA Compliance” and Borrower
will deliver to Lender such documentation of compliance as Lender requests in
its sole discretion;
 
(iv)  when Lender receives the notice and when the proposed Permitted Transfer
occurs, the transferee has never been an adverse party to Lender in any
litigation to which Lender was a party; the transferee has never defaulted on a
loan from Lender or on any contract or other agreement with Lender; and the
transferee has never threatened litigation against Lender (for purposes of this
subsection “transferee” includes the transferee’s constituent entities at all
levels and “Lender” includes Lender’s subsidiaries); the transferee is free from
bankruptcy; transferee (including any affiliates of the transferee) is not a
Prohibited Person and is not in violation of any Laws relating to terrorism or
money laundering and Borrower provides Lender with a certification to that
effect executed by an entity satisfactory to Lender;
 
(v)  Borrower pays all of Lender’s expenses relating to the Transfer including
Lender’s attorneys’ fees;
 
(vi)  Lender is satisfied that the Property will continue to be managed by a
manager satisfactory to Lender;
 
(vii)  On the date of the proposed Permitted Transfer, if so requested by
Lender, a Uniform Commercial Code search report is delivered to Lender relating
to (i) the transferee, (ii) any predecessor entity that transferee merged with
or into, and (iii) any entity where transferee acquired substantially all of its
assets, in each case satisfactory to Lender and indicating that Lender’s
security interest in such portion of the Property as is perfected by filing a
financing statement is prior to all other security interests reflected in the
report; and
 
(viii)  Borrower pays to Lender a transfer fee of one percent (1%) of the
outstanding Principal, plus Lender’s processing and legal fees.
 
(b)  Upon compliance with the conditions set forth in the preceding subsection,
the following Transfers (the “Permitted Transfers”) may occur without Lender’s
prior consent and will not constitute Events of Default:
 
(i)  a one-time sale of the Property to an unaffiliated bona fide purchaser, and
the following conditions are met:
 
24

--------------------------------------------------------------------------------


a)  the transferee has a net worth of at least $38,000,000.00;
 
b)  the transferee is an Institutional Investor or a developer or manager of
first-class commercial real estate comparable to the Property and having a
reputation in the industry at least equivalent to that of Borrower as of the
date of this Deed of Trust;
 
c)  the transferee has expressly assumed the obligations of Borrower under the
Property Documents and under the Loan Documents;
 
d)  subsequent to the Transfer, the Property is managed by a property manager of
first-class commercial real estate comparable to the Property for not less than
10 years and having a reputation in the industry at least equivalent to that of
Borrower or the existing property manager as of the Closing and otherwise
satisfactory to Lender;
 
e)  Borrower delivers to Lender a substitute for the environmental indemnity
delivered to Lender in connection with the Loan and, if applicable, a substitute
guaranty or surety instrument, satisfactory to Lender, executed by a substitute
indemnitor, guarantor or surety, as the case may be, satisfactory to Lender in
its sole discretion; provided, with respect to the net worth requirements of the
substitute indemnitor/guarantor for a substitute indemnitor/guarantor that meets
the net worth requirements of 12.2(b)(i)(a), approval of the net worth
requirements for such substitute indemnitor/guarantor shall not be unreasonably
withheld, but with respect to other factors, such approval shall be in Lender’s
sole discretion; and
 
f)  Upon satisfaction of the requirements in 12.2(a) and 12.2(b)(i)(a)-(e), the
then-existing guarantor under the guaranty and indemnitor under the
environmental indemnity shall be released from any liability arising solely from
post-transfer events and circumstances.
 
Section 12.3  Right to Contest Liens. Borrower, at its own expense, may contest
the amount, validity or application, in whole or in part, of any mechanic’s,
materialmen’s or environmental liens in which event Lender will refrain from
exercising any of the Remedies, provided that the following conditions are met:
 
(i)  Borrower delivers to Lender notice of the proposed contest not more than 30
days after the lien is filed;
 
(ii)  the contest is by a Proceeding promptly initiated and conducted in good
faith and with due diligence unless a bond, as contemplated in Section 12.3(vi)
below effectively prevents attachment of the lien to the Property;
 
(iii)  there is no Event of Default other than the Event of Default arising from
the filing of the lien;
 
25

--------------------------------------------------------------------------------


(iv)  either the Proceeding or the bond contemplated in Section 12.3(vi)
effectively suspends enforcement or collection of the lien, imposition of
criminal or civil penalties and sale or forfeiture of the Property and Lender
will not be subject to any civil suit;
 
(v)  the Proceeding is permitted under and is conducted in accordance with the
Leases and the Property Documents;
 
(vi)  Borrower furnishes a bond in the amount required by law in accordance with
the Texas Property Code, as amended such that the lien attaches only to the bond
and not to the Property or, at Lender’s option, other security satisfactory to
Lender, in either case in an amount sufficient to pay the claim giving rise to
the lien, together with all interest and penalties, or Borrower pays the
contested lien under protest; and
 
(vii)  with respect to an environmental lien, Borrower is using best efforts to
mitigate or prevent any deterioration of the Property resulting from the alleged
violation of any Environmental Laws or the alleged Environmental Activity.
 
ARTICLE XIII  


ADDITIONAL REPRESENTATIONS, WARRANTIES
AND COVENANTS FURTHER ASSURANCES


(a)  Borrower will execute, acknowledge and deliver to Lender or to any other
entity Lender designates any additional or replacement documents and perform any
additional actions that Lender determines are reasonably necessary to evidence,
perfect or protect Lender’s first lien on and prior security interest in the
Property or to carry out the intent or facilitate the performance of the
provisions of the Loan Documents.
 
(b)  Borrower appoints Lender as Borrower’s attorney-in-fact to perform, at
Lender’s election, any actions and to execute and record any of the additional
or replacement documents referred to in this Section, in each instance only at
Lender’s election and only to the extent Borrower has failed to comply with the
terms of this Section.
 
Section 13.2  Estoppel Certificates.
 
(a)  Within 10 days of Lender’s request, Borrower will deliver to Lender or to
any entity Lender designates a certificate certifying (i) the original principal
amount of the Note; (ii) the unpaid principal amount of the Note; (iii) the
Fixed Interest Rate; (iv) the amount of the then current Debt Service Payments;
(v) the Maturity Date; (vi) the date a Debt Service Payment was last made; (vii)
that, except as may be disclosed in the statement, there are no defaults or
events which, with the passage of time or the giving of notice, would constitute
an Event of Default; and (viii) there are, except as may be
 
26

--------------------------------------------------------------------------------


 
disclosed in the statement, no offsets or defenses against any portion of the
Obligations except as may be disclosed in the statement.
 
(b)  If Lender requests, Borrower promptly will deliver to Lender or to any
entity Lender designates a certificate from each party to any Property Document
(provided, for each party that is not related to or affiliated with Seller or
its Members, Borrower shall only be obligated to use its commercially reasonable
efforts to deliver such statement), certifying that the Property Document is in
full force and effect with no defaults or events which, with the passage of time
or the giving of notice, would constitute an event of default under the Property
Document and that there are no defenses or offsets against the performance of
its obligations under the Property Document, or noting specifically any
discrepancies with the foregoing.
 
(c)  If Lender requests, Borrower promptly will deliver to Lender, or to any
entity Lender designates, a certificate from each tenant under a Lease then
affecting the Property, certifying to any facts regarding the Lease as Lender
may require, including that the Lease is in full force and effect with no
defaults or events which, with the passage of time or the giving of notice,
would constitute an event of default under the Lease by any party, that the rent
has not been paid more than one month in advance and that the tenant claims no
defense or offset against the performance of its obligations under the Lease, or
noting specifically any discrepancies with the foregoing.
 
Section 13.3  Credit Enhancements. Borrower will maintain in good standing all
credit enhancement documents delivered to Lender in connection with the Loan
throughout the Term or such shorter or longer period as Borrower and Lender may
have agreed to in writing. Credit enhancement documents include any letters of
credit, cash deposits, pledges, guarantees or indemnities delivered to Lender in
connection with the Loan but excluding any letters of credit, promissory notes
or cash deposits delivered to Lender as good faith or standby fees in connection
with Lender’s agreement to make the Loan. If the provider of any credit
enhancement document becomes insolvent, commences or is the target of a
Proceeding in bankruptcy or ceases to exist or if Lender determines that the
provider’s insolvency is imminent, Borrower will deliver to Lender a replacement
credit enhancement document within seven (7) Business Days of the date
insolvency is known, the Proceeding in bankruptcy is filed, the cessation occurs
or Lender gives Borrower notice that Lender has determined the provider’s
insolvency is imminent. The replacement credit enhancement document will be
satisfactory to Lender from an alternate provider satisfactory to Lender. Upon
receipt of the replacement, Lender will deliver promptly to Borrower the credit
enhancement document being replaced.
 
ARTICLE XIV  
 
DEFAULTS AND REMEDIES
 
Section 14.1  Events of Default.The term “Event of Default” means the occurrence
of any of the following events:
 
(i)  if Borrower fails to pay any amount due, as and when required, under any
Loan Document and the failure continues for a period of 5 days;
 
27

--------------------------------------------------------------------------------


(ii)  if Borrower makes a general assignment for the benefit of creditors or
generally is not paying, or is unable to pay, or admits in writing its inability
to pay, its debts as they become due; or if Borrower or any other party
commences any Proceeding (A) relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, in each instance with respect to Borrower;
(B) seeking to have an order for relief entered with respect to Borrower; (C)
seeking attachment, distraint or execution of a judgment with respect to
Borrower; (D) seeking to adjudicate Borrower as bankrupt or insolvent; (E)
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to Borrower or Borrower’s
debts; or (F) seeking appointment of a Receiver, trustee, custodian, conservator
or other similar official for Borrower or for all or any substantial part of
Borrower’s assets, provided that if the Proceeding is commenced by a party other
than Borrower or any of Borrower’s general partners or members, Borrower will
have 120 days to have the Proceeding dismissed or discharged before an Event of
Default occurs;
 
(iii)  if Borrower is in default beyond any applicable grace and cure period
under any other mortgage, deed of trust, deed to secure debt or other security
agreement encumbering the Property whether junior or senior to the lien of this
Deed of Trust;
 
(iv)  if there is a default beyond any applicable grace and cure period under
any indemnity or guaranty in favor of Lender delivered to Lender in connection
with the Loan or in connection with any loan cross-collateralized with the Loan;
 
(v)  except as otherwise specifically set forth in this Deed of Trust, if
Borrower or its partners, members or principals to, effect a Transfer without
Lender’s prior approval, which may be withheld in Lender’s sole discretion or if
Borrower fails to keep the Property free from all liens and encumbrances other
than the lien of this Deed of Trust and the Permitted Exceptions, Borrower
acknowledging that in making the Loan, Lender is relying to a material extent on
the business expertise and net worth of Borrower and Borrower’s general
partners, members or principals and on the continuing interest that each of them
has, directly or indirectly, in the Property;
 
(vi)  if a Transfer occurs except in accordance with the provisions of this Deed
of Trust;
 
(vii)  if Borrower abandons the Property or ceases to conduct its business at
the Property; or
 
(viii)  if there is a default in the performance of any other provision of any
Loan Document or if there is any inaccuracy or falsehood in any representation
or warranty contained in any Loan Document which is not remedied within 30 days
after Borrower receives notice thereof, provided that if the default, inaccuracy
or falsehood is of a nature that it cannot be cured within
 
28

--------------------------------------------------------------------------------


 
the 30-day period and during that period Borrower commences to cure, and
thereafter diligently continues to cure, the default, inaccuracy or falsehood,
then the 30-day period will be extended for a reasonable period not to exceed
120 days after the notice to Borrower.
 
Section 14.2  Remedies.
 
(a)  If an Event of Default occurs, Lender may take any of the following actions
(the “Remedies”) without notice (notice of intention to accelerate and notice of
acceleration being waived by Borrower) to Borrower:
 
(i)  declare all or any portion of the Debt immediately due and payable
(“Acceleration”);
 
(ii)  pay or perform any Obligation;
 
(iii)  institute a Proceeding for the specific performance of any Obligation;
 
(iv)  apply for and obtain the appointment of a Receiver to be vested with the
fullest powers permitted by Law, without bond being required, which appointment
may be made ex parte, as a matter of right and without regard to the value of
the Property, the amount of the Debt or the solvency of Borrower or any other
person liable for the payment or performance of any portion of the Obligations;
 
(v)  directly, by its agents or representatives or through a Receiver appointed
by a court of competent jurisdiction, enter on the Land and Improvements, take
possession of the Property, dispossess Borrower and exercise Borrower’s rights
with respect to the Property, either in Borrower’s name or otherwise;
 
(vi)  institute a Proceeding for the foreclosure of this Deed of Trust or, sell
by power of sale all or any portion of the Property as more particularly
described in Section 14.4 below;
 
(vii)  institute proceedings for the partial foreclosure of this Deed of Trust
for the portion of the Debt then due and payable, subject to the continuing lien
of this Deed of Trust for the balance of the Debt not then due;
 
(viii)  exercise any and all rights and remedies granted to a secured party
under the Uniform Commercial Code; and
 
(ix)  pursue any other right or remedy available to Lender at Law, in equity or
otherwise.
 
29

--------------------------------------------------------------------------------


(b)  If an Event of Default occurs, the license granted to Borrower in the Loan
Documents to collect Rents will terminate automatically without any action
required of Lender.
 
Section 14.3  General Provisions Pertaining to Remedies.
 
(a)  The Remedies are cumulative and may be pursued by Lender or Trustee
concurrently or otherwise, at such time and in such order as Lender or Trustee
may determine in their sole discretion and without presentment, demand, protest,
notice of acceleration, notice of intention to accelerate or further notice of
any kind, all of which are expressly waived by Borrower.
 
(b)  The enumeration in the Loan Documents of specific rights or powers will not
be construed to limit any general rights or powers or impair Lender’s or
Trustee’s rights with respect to the Remedies.
 
(c)  If Lender or Trustee exercises any of the Remedies, Lender will not be
deemed a mortgagee-in-possession unless Lender has elected affirmatively to be a
mortgagee-in-possession.
 
(d)  Lender and Trustee will not be liable for any act or omission of Lender or
Trustee in connection with the exercise of the Remedies.
 
(e)  Lender’s and Trustee’s right to exercise any Remedy will not be impaired by
any delay in exercising or failure to exercise the Remedy and the delay or
failure will not be construed as extending any cure period or constitute a
waiver of the default or Event of Default.
 
(f)  If an Event of Default occurs, Lender’s payment or performance or
acceptance of payment or performance will not be deemed a waiver or cure of the
Event of Default.
 
(g)  Lender’s acceptance of partial payment or receipt of Rents will not extend
or affect any grace period or constitute a waiver of a default or Event of
Default or constitute a rescission of Acceleration.
 
Section 14.4  Foreclosure by Power of Sale. Trustee, his successor or
substitute, is authorized and empowered and it will be his special duty at the
request of Lender to sell the Property or any part thereof situated in the State
of Texas at the courthouse of any county in the State of Texas in which any part
of the Property is situated, at public venue to the highest bidder for cash. The
sale shall take place at such area of the courthouse as will be properly
designated from time to time by the commissioners court (or, if not so
designated by the commissioners court, at the courthouse door) of the specified
county, between the hours of 10 o’clock a.m. and 4 o’clock p.m. (the
commencement of such sale to occur within three (3) hours following the time
designated in the hereinafter described notice of sale as the earliest time at
which such sale will occur, if required by applicable laws) on the first Tuesday
in any month after having given notice of such sale at least twenty-one (21)
days before the day of sale of the time, place and terms of said sale (including
the earliest time at which such sale will occur) in accordance with the
 
30

--------------------------------------------------------------------------------


 
statutes of the State of Texas then in force governing sales of real estate
under powers conferred by deeds of trust. Notice of a sale of all or part of the
Property by Trustee will be given by posting written notice thereof at the
courthouse door (or other area in the courthouse as may be designated for such
public notices) of the county in which the sale is to be made, and by filing a
copy of the notice in the office of the county clerk of the county in which the
sale is to be made at least twenty-one (21) days preceding the date of the sale,
and if the Property to be sold is in more than one county, a notice shall be
posted at the courthouse door and filed with the county clerk of each county in
which the Property is situated. In addition, Lender will, at least twenty-one
(21) days preceding the date of sale, serve written notice of the proposed sale
by certified mail on Borrower, and each debtor obligated to pay the Debt or any
portion thereof according to the records of Lender. Service of such notice will
be completed upon deposit of the notice, enclosed in a postpaid certified mail
wrapper, properly addressed to Borrower, and each such debtor at the most recent
address as shown by the records of Lender, in a post office or official
depository under the care and custody of the United States Postal Service. The
affidavit of any person having knowledge of the facts to the effect that such
service was completed will be prima facie evidence of the fact of service. Any
sale made by Trustee hereunder may be as an entirety or in such parcels as
Lender may request, and any sale may be adjourned by announcement at the time
and place appointed for such sale without further notice except as may be
required by Law. The sale by Trustee of less than the whole of the Property will
not exhaust the power of sale herein granted, and Trustee is specifically
empowered to make successive sale or sales under such power until the whole of
the Property is sold; and, if the proceeds of such sale of less than the whole
of the Property is less than the aggregate of the Debt and the expense of
executing this trust as provided herein, this Deed of Trust and the lien hereof
will remain in full force and effect as to the unsold portion of the Property
just as though no sale had been made; provided, however, that Borrower will
never have any right to require the sale of less than the whole of the Property
but Lender will have the right, at its sole election, to request Trustee to sell
less than the whole of the Property. After each sale, Trustee will make to the
purchaser or purchasers at such sale good and sufficient conveyances in the name
of Borrower conveying the property so sold to the purchaser or purchasers in fee
simple or leasehold, as the case may be, with general warranty of title, and
will receive the proceeds of said sale or sales and apply the same as herein
provided. Payment of the purchase price to Trustee will satisfy the obligation
of purchaser at such sale therefor, and such purchaser will not be responsible
for the application thereof. The power of sale granted herein will not be
exhausted by any sale held hereunder by Trustee or his substitute or successor,
and such power of sale may be exercised from time to time and as many times as
Lender may deem necessary until all of the Property has been duly sold and all
the Debt has been fully paid. If any sale hereunder is not completed or is
defective in the opinion of Lender, such sale will not exhaust the power of sale
hereunder and Lender will have the right to cause a subsequent sale or sales to
be made hereunder. Any and all statements of fact or other recitals made in any
deed or deeds given by Trustee or any successor or substitute appointed
hereunder as to nonpayment of the Debt, or as to the occurrence of any Event of
Default, or as to Lender having declared all of the Debt to be due and payable,
or as to the request to sell, or as to notice of time, place and terms of sale
and of the properties to be sold having been duly given, or as to the refusal,
failure or inability to act of Trustee or any substitute or successor, or as to
the appointment of any substitute or successor Trustee, or as to any other act
or thing having been duly done by Lender or by Trustee or any substitute or
successor, will be taken as prima facie evidence of the truth of the facts so
stated and recited. Trustee, his successor or substitute, may
 
31

--------------------------------------------------------------------------------


 
appoint or delegate any one or more persons as agent to perform any act or acts
necessary or incident to any sale held by Trustee, including the posting of
notices and the conducting of sales, but in the name and on behalf of Trustee,
his successor or substitute.
 
Section 14.5  General Provisions Pertaining to Receiver and other Remedies.
 
(a)  If an Event of Default occurs, any court of competent jurisdiction will,
upon application by Lender, appoint a Receiver as designated in the application
and issue an injunction prohibiting Borrower from interfering with the Receiver,
collecting Rents, disposing of any Rents or any part of the Property, committing
waste or doing any other act that will tend to affect the preservation of the
Leases, the Rents, and the Property and Borrower approves the appointment of the
designated Receiver or any other Receiver appointed by the court. Borrower
agrees that the appointment may be made ex parte and as a matter of right to
Lender or Trustee, either before or after sale of the Property, without further
notice, and without regard to the solvency or insolvency, at the time of
application for the Receiver, of the person or persons, if any, liable for the
payment of any portion of the Debt and the performance of any portion of the
Obligations and without regard to the value of the Property or whether the
Property is occupied as a homestead and without bond being required of the
applicant.
 
(b)  The Receiver will be vested with the fullest powers permitted by Law
including all powers necessary or usual in similar cases for the protection,
possession and operation of the Property and all the powers and duties of Lender
as a mortgagee-in-possession as provided in this Deed of Trust and may continue
to exercise all the usual powers and duties until the Receiver is discharged by
the court.
 
(c)  In addition to the Remedies and all other available rights, Lender or the
Receiver may take any of the following actions:
 
(i)  take exclusive possession, custody and control of the Property and manage
the Property so as to prevent waste;
 
(ii)  require Borrower to deliver to Lender or the Receiver all keys, security
deposits, operating accounts, prepaid Rents, past due Rents, the Books and
Records and all original counterparts of the Leases and the Property Documents;
 
(iii)  collect, sue for and give receipts for the Rents and, after paying all
expenses of collection, including reasonable receiver’s, broker’s and attorney’s
fees, apply the net collections to any portion of the Debt selected by Lender in
its sole discretion,
 
(iv)  enter into, modify, extend, enforce, terminate, renew or accept surrender
of Leases and evict tenants except that in the case of a Receiver, such actions
may be taken only with the written consent of Lender as provided in this Deed of
Trust and in the Assignment;
 
32

--------------------------------------------------------------------------------


(v)  enter into, modify, extend, enforce, terminate or renew Property Documents
except that in the case of a Receiver, such actions may be taken only with the
written consent of Lender as provided in this Deed of Trust and in the
Assignment;
 
(vi)  appear in and defend any Proceeding brought in connection with the
Property and bring any Proceeding to protect the Property as well as Borrower’s
and Lender’s respective interests in the Property (unless any such Proceeding
has been assigned previously to Lender in the Assignment, or if so assigned,
Lender has not expressly assigned such Proceeding to the Receiver and consented
to such appearance or defense by the Receiver); and
 
(vii)  perform any act in the place of Borrower that Lender or the Receiver
deems necessary (A) to preserve the value, marketability or rentability of the
Property; (B) to increase the gross receipts from the Property; or (C) otherwise
to protect Borrower’s and Lender’s respective interests in the Property.
 
(d)  Effective upon an Event of Default, Borrower appoints Lender as Borrower’s
attorney-in-fact, at Lender’s election, to perform any actions and to execute
and record any instruments necessary to effectuate the actions described in this
Section, in each instance only at Lender’s election and only to the extent
Borrower has failed to comply with the provisions of this Section.
 
Section 14.6  General Provisions Pertaining to Foreclosures and the Power of
Sale. Except to the extent provided otherwise in Section 14.4, the following
provisions will apply to any Proceeding to foreclose and to any sale of the
Property by power of sale or pursuant to a judgment of foreclosure and sale:
 
(i)  Lender’s or Trustee’s right to institute a Proceeding to foreclose or to
sell by power of sale will not be exhausted by a Proceeding or a sale that is
defective or not completed;
 
(ii)  any sale may be postponed or adjourned by Lender by public announcement at
the time and place appointed for the sale without further notice;
 
(iii)  with respect to any sale pursuant to a judgment of foreclosure and sale
or by power of sale, the Property may be sold as an entirety or in parcels, at
one or more sales, at the time and place, on terms and in the order that Lender
deems expedient in its sole discretion;
 
(iv)  if a portion of the Property is sold pursuant to this Article, the Loan
Documents will remain in full force and effect with respect to any unmatured
portion of the Debt and this Deed of Trust will continue as a valid and
enforceable first lien on and security interest in the remaining portion of the
Property, subject only to the Permitted Exceptions, without loss of priority and
without impairment of any of Lender’s or Trustee’s rights and remedies with
respect to the unmatured portion of the Debt;
 
33

--------------------------------------------------------------------------------


(v)  Lender may bid for and acquire the Property at a sale and, in lieu of
paying cash, may credit the amount of Lender’s bid against any portion of the
Debt selected by Lender in its sole discretion after deducting from the amount
of Lender’s bid the expenses of the sale, costs of enforcement and other amounts
that Lender is authorized to deduct at Law, in equity or otherwise; and
 
(vi)  Lender’s receipt of the proceeds of a sale will be sufficient
consideration for the portion of the Property sold and Lender will apply the
proceeds as set forth in this Deed of Trust.
 
Section 14.7  Application of Proceeds. Lender may apply the proceeds of any sale
of the Property by power of sale or pursuant to a judgment of foreclosure and
sale and any other amounts collected by Lender in connection with the exercise
of the Remedies to payment of the Debt in such priority and proportions as
Lender may determine in its sole discretion or in such priority and proportions
as required by Law.
 
Section 14.8  Power of Attorney. Effective upon an Event of Default, Borrower
appoints Lender as Borrower’s attorney-in-fact to perform any actions necessary
and incidental to exercising the Remedies.
 
Section 14.9  Tenant at Sufferance. If Lender, Trustee, or a Receiver enters the
Property in the exercise of the Remedies and Borrower is allowed to remain in
occupancy of the Property, Borrower will pay to Lender, Trustee, or the
Receiver, as the case may be, in advance, a reasonable rent for the Property
occupied by Borrower. If Borrower fails to pay the rent, Borrower may be
dispossessed by the usual Proceedings available against defaulting tenants.
 
Section 14.10  State Laws Pertaining to Remedies.
 
(a)  In addition to the rights and powers of sale granted under the preceding
Subsection 14.4, if any Event of Default occurs concerning the payment of any
installment of the Obligations, Lender, at its option, at once or at any time
thereafter while any matured installment remains unpaid, without declaring the
entire Obligations to be due and payable, may orally or in writing direct the
Trustee to enforce this trust and to sell the Property subject to such unmatured
indebtedness and the assignments, liens, and security interests securing its
payment, in the same manner, on the same terms, at the same place and time and
after having given notice in the same manner, all as provided in the preceding
provisions of Section 14.4. After such sale, the Trustee will make due
conveyance to the purchaser or purchasers. Sales made without maturing the
Obligations may be made hereunder whenever there occurs an Event of Default in
the payment of any installment of the Obligations without exhausting the power
of sale granted hereby, and without affecting in any way the power of sale
granted under this Section 14.10(a), the unmatured balance of the Obligations
(except as to any proceeds of any sale which Lender may apply as a prepayment of
the Obligations) or the assignments, liens and security interests securing
payment of the Obligations.
 
(b)  It is intended by each of the foregoing provisions of Section 14.4 and
14.10(a) that Trustee may, after any request or direction by Lender, sell not
only the Land
 
34

--------------------------------------------------------------------------------


 
and Improvements but also the Collateral and other interests constituting a part
of the Property, or any part thereof, along with the Land and Improvements, or
any part thereof, all as a unit and as a part of a single sale, or may sell any
part of the Property separately from the remainder of the Property. The sale or
sales by Trustee of less than the whole of the Property will not exhaust the
power of sale herein granted and Trustee is specifically empowered to make
successive sale or sales under such power until the whole of the Property is
sold; and if the proceeds of such sale or sales of less than the whole of such
Property is less than the aggregate of the Obligations and the expense of
executing this trust, this Deed of Trust and the assignments, liens, and
security interests hereof will remain in full force and effect as to the unsold
portion of the Property just as though no sale or sales of less than the whole
of the Property had occurred, but Lender will have the right, at its sole
election, to request Trustee to sell less than the whole of the Property.
 
(c)  Borrower and Lender agree that, in any assignments, deeds, bills of sale,
notice of sale, or postings, given by Trustee or Lender, any and all statements
of fact or other recitals therein made as to the identity of Lender, or as to
the occurrence or existence of any Event of Default, or as to the acceleration
of the Maturity Date, or as to the request to sell, posting of notice of sale,
notice of sale, time, place, terms and manner of sale and receipt, distribution
and application of the money realized therefrom, or as to the due and proper
appointment of a substitute trustee and without being limited by the foregoing,
as to any other act or thing having been duly done by Lender or by Trustee, will
be taken by all courts of law and equity as prima facie evidence that the said
statements or recitals state facts and are without further question to be so
accepted, and Borrower hereby ratifies and confirms any and all acts that
Trustee may lawfully do in the premises by virtue hereof.
 
(d)  In the event of the resignation or death of Trustee, or Trustee’s failure,
refusal or inability, for any reason, to make any such sale or to perform any of
the trusts herein declared, or, at the option of Lender, without cause, Lender
may appoint, orally or in writing, a substitute trustee, who will thereupon
succeed to all the estates, titles, rights, powers, and trusts herein granted to
and vested in Trustee. If Lender is a corporation, such appointment may be made
on behalf of such Lender by any person who is then the president, or a
vice-president, assistant vice-president, treasurer, cashier, secretary, or any
other authorized officer or agent of Lender. In the event of the resignation or
death of any substitute trustee, or such substitute trustee’s failure, refusal
or inability to make any such sale or perform such trusts, or, at the option of
Lender, without cause, successive substitute trustees may thereafter, from time
to time, be appointed in the same manner. Wherever herein the word “Trustee”
used, the same means the person who is the duly appointed trustee in the first
paragraph of this Deed of Trust or substitute trustee hereunder at the time in
question.
 
(e)  Lender may, or Trustee may upon written request of Lender, proceed by suit
or suits, at law or in equity, to enforce the payment and performance of the
Obligations in accordance with the terms hereof or of the Note or the other Loan
Documents, to foreclose or otherwise enforce the assignments, liens, and
security interests created or evidenced by the other Loan Documents, or this
Deed of Trust as
 
35

--------------------------------------------------------------------------------


 
against all, or any part of, the Property, and to have all or any part of the
Property sold under the judgment or decree of a court of competent jurisdiction.
 
(f)  To the extent permitted by law, Lender, as a matter of right without notice
to Borrower and without regard to the sufficiency of the security, and without
any showing of insolvency, fraud, or mismanagement on the part of Borrower, and
without the necessity of filing any judicial or other proceeding other than the
proceeding for appointment of a receiver, will be entitled to the appointment of
a receiver or receivers of the Property, or any part thereof, and of the income,
rents, issues, and profits thereof.
 
(g)  To the extent permitted by Law, Lender may enter upon the Land, take
possession of the Property and remove the Collateral or any part thereof, with
or without judicial process, and, in connection therewith, without any
responsibility or liability on the part of Lender, take possession of any
property located on or in the Land which is not a part of the Property and hold
or store such property at Borrower’s expense.
 
(h)  Lender may require Borrower to assemble the Collateral, or any part
thereof, and make it available to Lender at a place to be designated by Lender
which is reasonably convenient to Borrower and Lender.
 
(i)  After notification, if any, hereafter provided in this Subsection, Lender
may, or the Trustee may, upon request of Lender, sell, lease, or otherwise
dispose of, at the office of Lender, or on the Land, or elsewhere as chosen by
Lender, all or any part of the Collateral, in its then condition, or following
any commercially reasonable preparation or processing, and each “Sale” (as used
herein, the term “Sale” means any such sale, lease, or other disposition made
pursuant to this Section 4.10(i)) may be as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts, and, at any Sale, it
will not be necessary to exhibit the Collateral, or part thereof, being sold.
The Sale of any part of the Collateral shall not exhaust Lender’s power of Sale,
but Sales may be made, from time to time, until the Obligations are paid and
performed in full. Reasonable notification of the time and place of any public
Sale pursuant to this Section, or reasonable notification of the time after
which any private Sale is to be made pursuant to this Subsection, will be sent
to Borrower and to any other person entitled to notice under Chapter 9 of the
Uniform Commercial Code; provided, that if the Collateral being sold, or any
part thereof, is perishable, or threatens to decline speedily in value, or is of
a type customarily sold on a recognized market, Lender may sell, lease, or
otherwise dispose of such Collateral without notification, advertisement or
other notice of any kind. It is agreed that notice sent or given not less than
ten (10) calendar days prior to the taking of the action to which the notice
relates, is reasonable notification and notice for the purposes of this Section.
 
(j)  Lender may retain the Collateral in satisfaction of the Obligations
whenever the circumstances are such that Lender is entitled to do so under the
Uniform Commercial Code, and Lender unequivocally and expressly confirms in
writing that Lender’s intention is to retain such Collateral in full
satisfaction of the Obligations.
 
36

--------------------------------------------------------------------------------


(k)  Lender may buy the Property, or any part thereof, at any public Sale or
judicial Sale (including any Sale of the Collateral as contemplated in Section
4.10(i) hereof).
 
(l)  Lender may buy the Collateral, or any part thereof, at any private Sale if
the Collateral, or part thereof, being sold is a type customarily sold in a
recognized market or a type which is the subject of widely distributed standard
price quotations.
 
(m)  Lender will have and may exercise any and all other rights and remedies
which Lender may have at law or in equity, or by virtue of any other security
instrument, or under the Uniform Commercial Code, or otherwise.
 
(n)  Notwithstanding anything contained herein to the contrary, pursuant to TEX.
BUS & COM. CODE ANN. §9.604 (a) (Vernon 2002), Lender may proceed under Chapter
9 of the Uniform Commercial Code as to all personal property covered hereby
without prejudicing any rights with respect to the real property or, at Lender’s
election, Lender may proceed as to both the real and personal property covered
hereby in accordance with Lender’s rights and remedies in respect of real
property, in which case the provisions of Chapter 9 of the Uniform Commercial
Code (and Section 4.10(i) hereof) will not apply.
 
(o)  If Lender is the purchaser of the Property, or any part thereof, at any
sale thereof (including any Sale of the Collateral as contemplated in Section
4.10(i) hereof), whether such sale be under the power of sale hereinabove vested
in Trustee, or upon any other foreclosure or enforcement of the assignments,
liens, and security interests hereof, or otherwise, Lender shall, upon any such
purchase, acquire good title to the Property so purchased, free of the
assignments, liens, and security interests of these presents.
 
(p)  This Deed of Trust is effective as a mortgage as well as a deed of trust,
and upon the occurrence of an Event of Default may be foreclosed as to the
Property or any portion thereof in any manner permitted by the laws of Texas and
any other state in which any part of the Property is situated. Any foreclosure
suit may be brought by Trustee or Lender. If a foreclosure hereunder is
commenced by Trustee, Lender may, at any time before the sale, direct the
Trustee to abandon the sale, and may then institute suit for the collection of
the Obligations, and for the foreclosure or enforcement of the assignments,
liens, and security interests hereof. If Lender should institute a suit for the
collection of the Obligations, and for a foreclosure or enforcement of the
assignments, liens, and security interests hereof, it may, at any time before
the entry of a final judgment in said suit, dismiss the same, and require
Trustee to sell the Property, or any part thereof, in accordance with the other
provisions of this Deed of Trust.
 
Section 14.11  Waiver of Deficiency Statute.
 
(a)  In the event an interest in any of the Property is foreclosed upon pursuant
to a judicial or nonjudicial foreclosure sale, Borrower agrees as follows:
Notwithstanding the provisions of Sections 51.003, 51.004, and 51.005 of the
Texas Property Code (as the same may be amended from time to time), and to the
extent
 
37

--------------------------------------------------------------------------------


 
permitted by Law, Borrower agrees that, subject to the provisions of Article XV
hereof, Lender shall be entitled to seek a deficiency judgment from Borrower and
any other party obligated on the Note equal to the difference between the amount
owing on the Note and the amount for which the Property was sold pursuant to
judicial or nonjudicial foreclosure sale. Borrower expressly recognizes that
this Section constitutes a waiver of the above-cited provisions of the Texas
Property Code which would otherwise permit Borrower and other persons against
whom recovery of deficiencies is sought (even absent the initiation of
deficiency proceedings against them) to present competent evidence of the fair
market value of the Property as of the date of the foreclosure sale and offset
against any deficiency the amount by which the foreclosure sale price is
determined to be less than such fair market value. Borrower further recognizes
and agrees that this waiver creates an irrebuttable presumption that the
foreclosure sale price is equal to the fair market value of the Property for
purposes of calculating deficiencies owed by Borrower and others against whom
recovery of a deficiency is sought.
 
(b)  Alternatively, in the event the waiver provided for in subsection (a) above
is determined by a court of competent jurisdiction to be unenforceable, the
following shall be the basis for the finder of fact’s determination of the fair
market value of the Property as of the date of the foreclosure sale in
proceedings governed by Sections 51.003, 51.004 and 51.005 of the Texas Property
Code (as amended from time to time): (i) the Property shall be valued in an “as
is” condition as of the date of the foreclosure sale, without any assumption or
expectation that the Property will be repaired or improved in any manner before
a resale of the Property after foreclosure; (ii) the valuation shall be based
upon an assumption that the foreclosure purchaser desires a resale of the
Property for cash promptly (but no later than twelve (12) months) following the
foreclosure sale; (iii) all reasonable closing costs customarily borne by the
seller in commercial real estate transactions should be deducted from the gross
fair market value of the Property, including, without limitation, brokerage
commissions, title insurance, a survey of the Property, tax prorations,
attorneys’ fees, and marketing costs; (iv) the gross fair market value of the
Property shall be further discounted to account for any estimated holding costs
associated with maintaining the Property pending sale, including, without
limitation, utilities expenses, property management fees, taxes and assessments
(to the extent not accounted for in (iii) above), and other maintenance,
operational and ownership expenses; and (v) any expert opinion testimony given
or considered in connection with a determination of the fair market value of the
Property must be given by persons having at least five (5) years experience in
appraising property similar to the Property and who have conducted and prepared
a complete written appraisal of the Property taking into consideration the
factors set forth above.
 
ARTICLE XV  
 
LIMITATION OF LIABILITY
 
Section 15.1  Limitation of Liability.
 
(a)  Notwithstanding any provision in the Loan Documents to the contrary, except
as set forth in subsections (b) and (c), if Lender seeks to enforce the
collection of
 
38

--------------------------------------------------------------------------------


 
the Debt, Lender will foreclose this Deed of Trust instead of instituting suit
on the Note. If a lesser sum is realized from a foreclosure of this Deed of
Trust and sale of the Property than the then outstanding Debt, Lender will not
institute any Proceeding against Borrower or Borrower’s general partners, if
any, for or on account of the deficiency, except as set forth in subsections (b)
and (c).
 
(b)  The limitation of liability in subsection (a) will not affect or impair (i)
the lien of this Deed of Trust or Lender’s other rights and Remedies under the
Loan Documents, including Lender’s right as mortgagee or secured party to
commence an action to foreclose any lien or security interest Lender has under
the Loan Documents; (ii) the validity of the Loan Documents or the Obligations;
(iii) Lender’s rights under any Loan Document that are not expressly
non-recourse; or (iv) Lender’s right to present and collect on any letter of
credit or other credit enhancement document held by Lender in connection with
the Obligations.
 
(c)  The following are excluded and excepted from the limitation of liability in
subsection (a) and Lender may recover personally against Borrower and its
general partners, if any, for the following:
 
(i)  all losses suffered and liabilities and expenses incurred by Lender
relating to any fraud or intentional misrepresentation or omission by Borrower
or any of Borrower’s partners, members, officers, directors, shareholders or
principals in connection with (A) the performance of any of the conditions to
Lender making the Loan; (B) any inducements to Lender to make the Loan; (C) the
execution and delivery of the Loan Documents; (D) any certificates,
representations or warranties given in connection with the Loan; or (E)
Borrower’s performance of the Obligations;
 
(ii)  all Rents derived from the Property after a default under the Loan
Documents which default is a basis of a Proceeding by Lender to enforce
collection of the Debt and all moneys that, on the date such a default occurs,
are on deposit in one or more accounts used by or on behalf of Borrower relating
to the operation of the Property, except to the extent properly applied to
payment of Debt Service Payments, Impositions, Insurance Premiums and any
reasonable and customary expenses incurred by Borrower in the operation,
maintenance and leasing of the Property or delivered to Lender;
 
(iii)  the cost of remediation of any Environmental Activity affecting the
Property, any diminution in the value of the Property arising from any
Environmental Activity affecting the Property and any other losses suffered and
liabilities and expenses incurred by Lender relating to a default under the
Article entitled “Environmental”;
 
(iv)  all security deposits collected by Borrower or any of Borrower’s
predecessors and not refunded to Tenants in accordance with their respective
Leases, applied in accordance with the Leases or Law or delivered to Lender, and
all rents collected by Borrower or any of Borrower’s predecessors more than 30
 
39

--------------------------------------------------------------------------------


 
days in advance and not applied in accordance with the Leases or delivered to
Lender; provided, however, that nothing contained herein shall limit Borrower’s
or general partners’ liability under clause (ii) above;
 
(v)  the replacement cost of any Fixtures or Personal Property removed from the
Property after a default occurs (which is not cured within any applicable grace
or cure period) and not replaced as required by the Loan Documents);
 
(vi)  all losses suffered and liabilities and expenses incurred by Lender
relating to any acts or omissions by Borrower that result in waste (including
economic and non-physical waste) on the Property;
 
(vii)  all protective advances and other payments made by Lender pursuant to
express provisions of the Loan Documents to protect Lender’s security interest
in the Property or to protect the assignment of the property described in and
effected by the Assignment, but only to the extent that the Rents would have
been sufficient to permit Borrower to make the payment and Borrower failed to do
so;
 
(viii)  all mechanics’ or similar liens relating to work performed on or
materials delivered to the Property prior to Lender exercising its Remedies, but
only to the extent Lender had advanced funds to pay for the work or materials;
 
(ix)  all Proceeds that are not applied in accordance with this Deed of Trust or
not paid to Lender as required under this Deed of Trust;
 
(x)  all losses suffered and liabilities and expenses incurred by Lender
relating to a Transfer that is not permitted under the Section entitled
“Permitted Transfers” including the prohibition on any Transfer that results in
a violation of ERISA or any anti-terrorism or money laundering laws.
 
(xi)  all losses suffered and liabilities and expenses incurred by Lender
relating to forfeiture or threatened forfeiture of the Property to the
Government;
 
(xii)  all losses suffered and liabilities and expenses incurred by Lender
relating to any default by Borrower under any of the provisions of this Deed of
Trust relating to ERISA; and
 
(xiii)  all losses suffered and liabilities and expenses incurred by Lender
relating to any default under any of the provisions of this Deed of Trust
relating to anti-terrorism or money laundering.
 
(d)  Nothing under subparagraph (a) above will be deemed to be a waiver of any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code or under any other Law relating to bankruptcy
or insolvency to file a claim for the full amount of the Debt or to require that
all collateral will continue to secure all of the Obligations in accordance with
the Loan Documents.
 
40

--------------------------------------------------------------------------------


ARTICLE XVI 
 
WAIVERS
 
Section 16.1  WAIVER OF STATUTE OF LIMITATIONS. TO THE EXTENT PERMITTED BY LAW,
BORROWER WAIVES THE RIGHT TO CLAIM ANY STATUTE OF LIMITATIONS AS A DEFENSE TO
BORROWER’S PAYMENT AND PERFORMANCE OF THE OBLIGATIONS.
 
Section 16.2  WAIVER OF NOTICE. TO THE EXTENT PERMITTED BY LAW, BORROWER WAIVES
THE RIGHT TO RECEIVE ANY NOTICE FROM LENDER OR TRUSTEE WITH RESPECT TO THE LOAN
DOCUMENTS EXCEPT FOR THOSE NOTICES THAT LENDER OR TRUSTEE IS EXPRESSLY REQUIRED
TO DELIVER PURSUANT TO THE LOAN DOCUMENTS.
 
Section 16.3  WAIVER OF MARSHALLING AND OTHER MATTERS. TO THE EXTENT PERMITTED
BY LAW, BORROWER WAIVES THE BENEFIT OF ANY RIGHTS OF MARSHALLING OR ANY OTHER
RIGHT TO DIRECT THE ORDER IN WHICH ANY OF THE PROPERTY WILL BE (i) SOLD; OR (ii)
MADE AVAILABLE TO ANY ENTITY IF THE PROPERTY IS SOLD BY POWER OF SALE OR
PURSUANT TO A JUDGMENT OF FORECLOSURE AND SALE. BORROWER ALSO WAIVES THE BENEFIT
OF ANY LAWS RELATING TO APPRAISEMENT, VALUATION, STAY, EXTENSION, REINSTATEMENT,
MORATORIUM, HOMESTEAD AND EXEMPTION RIGHTS OR A SALE IN INVERSE ORDER OF
ALIENATION.
 
Section 16.4  WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY LAW, BORROWER
WAIVES TRIAL BY JURY IN ANY PROCEEDING BROUGHT BY, OR AGAINST, OR COUNTERCLAIM
OR CROSS-COMPLAINT ASSERTED BY OR AGAINST, LENDER OR TRUSTEE RELATING TO THE
LOAN, THE PROPERTY DOCUMENTS OR THE LEASES.
 
Section 16.5  WAIVER OF COUNTERCLAIM. TO THE EXTENT PERMITTED BY LAW, BORROWER
WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM OR CROSS-COMPLAINT, OTHER THAN
COMPULSORY OR MANDATORY COUNTERCLAIMS OR CROSS-COMPLAINTS, IN ANY PROCEEDING
LENDER OR TRUSTEE BRINGS AGAINST BORROWER RELATING TO THE LOAN, INCLUDING ANY
PROCEEDING TO ENFORCE REMEDIES.
 
Section 16.6  WAIVER OF JUDICIAL NOTICE AND HEARING. TO THE EXTENT PERMITTED BY
LAW, BORROWER WAIVES ANY RIGHT BORROWER MAY HAVE UNDER LAW TO NOTICE OR TO A
JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED BY THE
LOAN DOCUMENTS TO LENDER AND BORROWER WAIVES THE RIGHTS, IF ANY, TO SET ASIDE OR
INVALIDATE ANY SALE DULY CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THE
LOAN DOCUMENTS ON THE
 
41

--------------------------------------------------------------------------------


 
GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS CONSUMMATED WITHOUT A PRIOR
JUDICIAL HEARING.
 
Section 16.7  WAIVER OF SUBROGATION. BORROWER WAIVES ALL RIGHTS OF SUBROGATION
TO LENDER’S RIGHTS OR CLAIMS RELATED TO OR AFFECTING THE PROPERTY OR ANY OTHER
SECURITY FOR THE LOAN UNTIL THE LOAN IS PAID IN FULL AND ALL FUNDING OBLIGATIONS
UNDER THE LOAN DOCUMENTS HAVE BEEN TERMINATED.
 
Section 16.8  GENERAL WAIVER. BORROWER ACKNOWLEDGES THAT (A) BORROWER AND
BORROWER’S PARTNERS, MEMBERS OR PRINCIPALS, AS THE CASE MAY BE, ARE
KNOWLEDGEABLE BORROWERS OF COMMERCIAL FUNDS AND EXPERIENCED REAL ESTATE
DEVELOPERS OR INVESTORS WHO UNDERSTAND FULLY THE EFFECT OF THE ABOVE PROVISIONS;
(B) LENDER WOULD NOT MAKE THE LOAN WITHOUT THE PROVISIONS OF THIS ARTICLE; (C)
THE LOAN IS A COMMERCIAL OR BUSINESS LOAN UNDER THE LAWS OF THE STATE OR
COMMONWEALTH WHERE THE PROPERTY IS LOCATED NEGOTIATED BY LENDER AND BORROWER AND
THEIR RESPECTIVE ATTORNEYS AT ARMS LENGTH; AND (D) ALL WAIVERS BY BORROWER IN
THIS ARTICLE HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY, AFTER
BORROWER FIRST HAS BEEN INFORMED BY COUNSEL OF BORROWER’S OWN CHOOSING AS TO
POSSIBLE ALTERNATIVE RIGHTS, AND HAVE BEEN MADE AS AN INTENTIONAL RELINQUISHMENT
AND ABANDONMENT OF A KNOWN RIGHT AND PRIVILEGE. THE FOREGOING ACKNOWLEDGMENT IS
MADE WITH THE INTENT THAT LENDER AND ANY SUBSEQUENT HOLDER OF THE NOTE WILL RELY
ON THE ACKNOWLEDGMENT.
 
ARTICLE XVII 
 
NOTICES
 
Section 17.1  Notices. Except for foreclosure notices and notices of sale which
will be sent as required by the Texas Property Code, as amended, all
acceptances, approvals, consents, demands, notices, requests, waivers and other
communications (the “Notices”) required or permitted to be given under the Loan
Documents must be in writing and (a) delivered personally by a process server
providing a sworn declaration evidencing the date of service, the individual
served, and the address where the service was made; (b) sent by certified mail,
return receipt requested; or (c) delivered by nationally recognized overnight
delivery service that provides evidence of the date of delivery (for next
morning delivery if sent by overnight delivery service), in all cases with
charges prepaid addressed to the appropriate party at its address listed below:
 
42

--------------------------------------------------------------------------------




If to Lender:
Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, New York 10017
 
Attention:         Director of Portfolio Management
Mortgage and Real Estate Division
Domestic Portfolio - West
Authorization ID#AAA4442
Investment ID#M-0005934
   
with a courtesy copy to: 
Teachers Insurance and Annuity
Association of America
730 Third Avenue
New York, New York 10017
Attention:          Managing Counsel, Investment
Management Law, New York
Authorization ID#AAA4442
Investment ID#M-0005934
   
If to Borrower:
c/o Stratus Properties, Inc.
98 San Jacinto Blvd., Suite 220
Austin, Texas 78701
Attention: John E. Baker
   
with a courtesy copy to:
Ambrust & Brown, L.L.P.
100 Congress, Suite 1300
Austin, Texas 78701
Attention: Ken Jones
   

Lender and Borrower each may change from time to time the address to which
Notices must be sent, by notice given in accordance with the provisions of this
Section. All Notices given in accordance with the provisions of this Section
will be deemed to have been received on the earliest of (i) actual receipt; (ii)
Borrower’s or Lender’s, as applicable, rejection of delivery; or (iii) 3
Business Days after having been deposited in any mail depository regularly
maintained by the United States postal service, if sent by certified mail, or 1
Business Day after having been deposited with a nationally recognized overnight
delivery service, if sent by overnight delivery or on the date of personal
service, if served by a process server.
 
Section 17.2  Change in Borrower’s Legal Name, Place of Business or State of
Formation. Borrower will notify Lender in writing prior to any change in
Borrower’s legal name, place of business, including as a result of, or in
connection with, any Transfer, including any Permitted Transfer.
 
43

--------------------------------------------------------------------------------


ARTICLE XVIII 

 
MISCELLANEOUS
 
Section 18.1  Applicable Law. The Loan Documents are governed by and will be
construed in accordance with the Laws of the state or commonwealth in which the
Property is located without regard to conflict of law provisions, except to the
extent that the Uniform Commercial Code requires otherwise.
 
Section 18.2  Usury Limitations. All agreements between Borrower and Lender,
whether now existing or hereafter arising and whether written or oral, are
hereby limited so that in no contingency, whether by reason of acceleration of
the maturity hereof or otherwise, will the interest contracted for, charged or
received by Lender exceed the maximum amount permissible under applicable law.
If, from any circumstance whatsoever, interest would otherwise be payable to
Lender in excess of the maximum lawful amount, the interest payable to Lender
will be reduced to the maximum amount permitted under applicable law; and if
from any circumstance Lender will ever receive anything of value deemed interest
by applicable Law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal portion of
the Debt and Obligations and not to the payment of interest, or if such
excessive interest exceeds the unpaid principal portion of the Debt and
Obligations, such excess will be refunded to Borrower. All interest paid or
agreed to be paid to Lender will, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full period until
payment in full of the principal (including the period of any renewal or
extension hereof) so that the interest hereon for such full period will not
exceed the maximum amount permitted by applicable Law. This paragraph will
control all agreements between Borrower and Lender.
 
Section 18.3  Lender’s Discretion. Wherever under the Loan Documents any matter
is required to be satisfactory to Lender, Lender has the right to approve or
determine any matter or Lender has an election, Lender’s approval, determination
or election will be made in Lender’s reasonable discretion unless expressly
provided to the contrary.
 
Section 18.4  Unenforceable Provisions. If any provision in the Loan Documents
is found to be illegal or unenforceable or would operate to invalidate any of
the Loan Documents, then the provision will be deemed expunged and the Loan
Documents will be construed as though the provision was not contained in the
Loan Documents and the remainder of the Loan Documents will remain in full force
and effect.
 
Section 18.5  Survival of Borrower’s Obligations. Borrower’s representations,
warranties and covenants contained in the Loan Documents will continue in full
force and effect and survive (i) release of the lien of this property by Lender;
(ii) assignment or other transfer of all or any portion of Lender’s interest in
the Loan Documents or the Property; (iii) Lender’s or Trustee’s exercise of any
of the Remedies or any of Lender’s or Trustee’s other rights under the Loan
Documents; (iv) a Transfer (except to the extent Borrower is expressly released
as specifically provided herein); (v) amendments to the Loan Documents; and (vi)
any other act or omission that might otherwise be construed as a release or
discharge of Borrower (except for a specific release or discharge of Borrower).
 
44

--------------------------------------------------------------------------------


Section 18.6  Relationship Between Borrower and Lender; No Third Party
Beneficiaries.
 
(a)  Lender is not a partner of or joint venturer with Borrower or any other
entity as a result of the Loan or Lender’s rights under the Loan Documents; the
relationship between Lender and Borrower is strictly that of creditor and
debtor. Each Loan Document is an agreement between the parties to that Loan
Document for the mutual benefit of the parties and no entities other than the
parties to that Loan Document will be a third party beneficiary or will have any
claim against Lender or Borrower by virtue of the Loan Document. As between
Lender and Borrower, any actions taken by Lender under the Loan Documents will
be taken for Lender’s protection only, and Lender has not and will not be deemed
to have assumed any responsibility to Borrower or to any other entity by virtue
of Lender’s actions.
 
(b)  All conditions to Lender’s performance of its obligations under the Loan
Documents are imposed solely for the benefit of Lender. No entity other than
Lender will have standing to require satisfaction of the conditions in
accordance with their provisions or will be entitled to assume that Lender will
refuse to perform its obligations in the absence of strict compliance with any
of the conditions.
 
Section 18.7  Partial Reconveyances or Releases, Extensions, Waivers. Lender
may: (i) permit the release of any part of the Property or release any entity
obligated for the Obligations; (ii) extend the time for payment or performance
of any of the Obligations or otherwise amend the provisions for payment or
performance by agreement with any entity that is obligated for the Obligations
or that has an interest in the Property; (iii) accept additional security for
the payment and performance of the Obligations; and (iv) waive any entity’s
performance of an Obligation, release any entity or individual now or in the
future liable for the performance of the Obligation or waive the exercise of any
Remedy or option. Lender may exercise any of the foregoing rights without
notice, without regard to the amount of any consideration given, without
affecting the priority of the Loan Documents, without releasing any entity not
specifically released from its obligations under the Loan Documents, without
releasing any guarantor(s) or surety(ies) of the Obligations, without effecting
a novation of the Loan Documents and, with respect to a waiver, without waiving
future performance of the Obligation or exercise of the Remedy waived.
 
Section 18.8  Service of Process. Borrower irrevocably consents to service of
process by registered or certified mail, postage prepaid, return receipt
requested, to Borrower at its address set forth in the Article entitled
“Notices”.
 
Section 18.9  Entire Agreement. Oral agreements or commitments between Borrower
and Lender to lend money, to extend credit or to forbear from enforcing
repayment of a debt, including promises to extend or renew the debt, are not
enforceable. Any agreements among Borrower, Lender and Trustee relating to the
Loan are contained in the Loan Documents, which contain the complete and
exclusive statement of the agreements among Borrower, Lender and Trustee, except
as Borrower, Lender and, if applicable, Trustee may later agree in writing to
amend the Loan Documents. The language of each Loan Document will be construed
as a whole according to its fair meaning and will not be construed against the
party by or for whom it was drafted.
 
45

--------------------------------------------------------------------------------


Section 18.10  No Oral Amendment. The Loan Documents may not be amended, waived
or terminated orally or by any act or omission made individually by Borrower,
Lender or Trustee but may be amended, waived or terminated only by a written
document signed by the party against which enforcement of the amendment, waiver
or termination is sought.
 
Section 18.11  Lost or Destroyed Note. If the Note is lost, mutilated, destroyed
or stolen, Borrower will deliver to Lender a new, substitute note containing the
same provisions as the Note, provided that Borrower is furnished with reasonably
satisfactory evidence of the loss, mutilation, destruction or theft of the Note.
 
Section 18.12  Covenants Run with the Land. Subject to the restrictions on
transfer contained in the Article entitled “TRANSFERS, LIENS AND ENCUMBRANCES”,
all of the covenants of this Deed of Trust and the Assignment run with the Land,
will bind all parties hereto and all tenants and subtenants of the Land or the
Improvements and their respective heirs, executors, administrators, successors
and assigns, and all occupants and subsequent owners of the Property, and will
inure to the benefit of Lender and all subsequent holders of the Note and this
Deed of Trust.
 
Section 18.13  Time of the Essence. Time is of the essence with respect to
Borrower’s payment and performance of the Obligations.
 
Section 18.14  Subrogation. If the Principal or any other amount advanced by
Lender is used directly or indirectly to pay off, discharge or satisfy all or
any part of an encumbrance affecting the Property, then Lender is subrogated to
the encumbrance and to any security held by the holder of the encumbrance, all
of which will continue in full force and effect in favor of Lender as additional
security for the Obligations.
 
Section 18.15  Joint and Several Liability. If Borrower consists of more than
one person or entity, the obligations and liabilities of each such person or
entity under this Deed of Trust are joint and several.
 
Section 18.16  Successors and Assigns. The Loan Documents bind the parties to
the Loan Documents and their respective successors, assigns, heirs,
administrators, executors, agents and representatives and inure to the benefit
of Lender and its successors, assigns, heirs, administrators, executors, agents
and representatives and to the extent applicable inure to the benefit of Trustee
and its successors, assigns, heirs, administrators, executors, agents and
representatives.
 
Section 18.17  Duplicates and Counterparts. Duplicate counterparts of any of the
Loan Documents, other than the Note, may be executed and together will
constitute a single original document.
 
46

--------------------------------------------------------------------------------


ARTICLE XIX 
 
TRUSTEE PROVISIONS
 
Section 19.1  Acceptance of Trust.
 
(a)  Lender may from time to time unilaterally substitute a successor to Trustee
pursuant to a recordable instrument that complies with Law for substitution of
Trustees. The recorded substitution will be conclusive proof of proper
substitution of trustee who will, without conveyance from predecessor trustee,
succeed to all of the predecessor trustee’s title, estate, rights, powers and
duties.
 
(b)  Trustee may resign by an instrument in writing addressed to Lender, or
Trustee may be removed at any time with or without cause by an instrument in
writing executed by Lender. In case of the death, resignation, removal or
disqualification of Trustee or if for any reason Lender shall deem it desirable
to appoint a substitute or successor Trustee to act instead of the herein named
Trustee or any substitute or successor Trustee, then Lender shall have the right
and is hereby authorized and empowered to appoint a successor Trustee, or a
substitute Trustee, without formality other than appointment and designation in
writing executed by Lender and the authority hereby conferred shall extend to
the appointment of other successor and substitute Trustees successively until
the Debt has been paid in full or until the Property is sold hereunder. Such
appointment and designation by Lender shall be full evidence of the right and
authority to make the same and of all facts therein recited. If Lender is a
banking association or corporation and such appointment is executed in its
behalf by an officer of such banking association or corporation, such
appointment shall be conclusively presumed to be executed with authority and
shall be valid and sufficient without proof of any action by the board of
directors or any superior officer of the association or corporation. Upon the
making of any such appointment and designation, all of the estate and title of
Trustee in the Property shall vest in the named successor or substitute Trustee
and he shall thereupon succeed to and shall hold, possess and execute all the
rights, powers, privileges, immunities and duties herein conferred upon Trustee;
but nevertheless, upon the written request of Lender or of the successor or
substitute Trustee, Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor or substitute Trustee all of the
estate and title in the Property of Trustee so ceasing to act, together with all
the rights, powers, privileges, immunities and duties herein conferred upon
Trustee, and shall duly assign, transfer and deliver any of the properties and
moneys held by said Trustee hereunder to said successor or substitute Trustee.
All references herein to Trustee shall be deemed to refer to Trustee (including
any successor or substitute appointed and designated as herein provided) from
time to time acting hereunder. Borrower hereby ratifies and confirms any and all
acts which the herein named Trustee or his successor or successors, substitute
or substitutes, in this trust, shall do lawfully by virtue hereof.
 
(c)  TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY
TRUSTEE IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY
CIRCUMSTANCES
 
47

--------------------------------------------------------------------------------


WHATSOEVER (INCLUDING, WITHOUT LIMITATION, TRUSTEE’S NEGLIGENCE), EXCEPT FOR
TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Trustee shall have the right
to rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by law), and Trustee shall be under no liability for
interest on any moneys received by him hereunder.
 
ARTICLE XX 
 
INDEMNIFICATION
 
Section 20.1  Indemnity. BORROWER SHALL INDEMNIFY, DEFEND, PROTECT AND HOLD
HARMLESS LENDER AND TRUSTEE, THEIR RESPECTIVE PARENTS, SUBSIDIARIES, DIRECTORS,
OFFICERS, EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS, AND ASSIGNS FROM AND
AGAINST ANY AND ALL LIABILITY, DAMAGE, LOSS, COST, OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), IN CONNECTION WITH ANY
ACTION, PROCEEDING, CLAIM OR DISPUTE INCURRED OR SUFFERED BY THE FOREGOING
PARTIES SO INDEMNIFIED, WHETHER VOLUNTARILY OR INVOLUNTARILY INCURRED OR
SUFFERED (BUT NOT TO THE EXTENT SUFFERED OR INCURRED AS THE RESULT OF A BREACH
OF THE PROVISIONS OF THIS DEED OF TRUST BY THE PARTY ASSERTING INDEMNIFICATION),
IN RESPECT OF THE FOLLOWING:
 
(a)  ANY LITIGATION CONCERNING THIS DEED OF TRUST, THE OTHER LOAN DOCUMENTS OR
THE PROPERTY, OR ANY INTEREST OF BORROWER OR LENDER THEREIN, OR THE RIGHT OF
OCCUPANCY THEREOF BY BORROWER OR LENDER, WHETHER OR NOT ANY SUCH LITIGATION IS
PROSECUTED TO A FINAL, NON-APPEALABLE JUDGMENT;
 
(b)  ANY DISPUTE, INCLUDING DISPUTES AS TO THE DISBURSEMENT OF PROCEEDS OF THE
NOTE NOT YET DISBURSED, AMONG OR BETWEEN ANY OF THE CONSTITUENT PARTIES OR OTHER
PARTNERS OR VENTURERS OF BORROWER IF BORROWER IS A GENERAL OR LIMITED
PARTNERSHIP, OR AMONG OR BETWEEN ANY EMPLOYEES, OFFICERS, DIRECTORS,
SHAREHOLDERS, MEMBERS OR MANAGERS OF BORROWER IF BORROWER IS A CORPORATION OR
LIMITED LIABILITY COMPANY, OR AMONG OR BETWEEN ANY MEMBERS, TRUSTEES OR OTHER
RESPONSIBLE PARTIES IF BORROWER IS AN ASSOCIATION, TRUST OR OTHER ENTITY;
 
(c)  ANY ACTION TAKEN OR NOT TAKEN BY LENDER OR TRUSTEE WHICH IS ALLOWED OR
PERMITTED UNDER THIS DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS RELATING
TO BORROWER, THE PROPERTY, ANY CONSTITUENT PARTIES OR OTHERWISE IN CONNECTION
WITH THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION, THE
 
48

--------------------------------------------------------------------------------


 
PROTECTION OR ENFORCEMENT OF ANY LIEN, SECURITY INTEREST OR OTHER RIGHT, REMEDY
OR RECOURSE CREATED OR AFFORDED BY THIS DEED OF TRUST OR THE OTHER LOAN
DOCUMENTS; AND
 
(d)  ANY ACTION BROUGHT BY LENDER OR TRUSTEE AGAINST BORROWER UNDER THIS DEED OF
TRUST OR THE OTHER LOAN DOCUMENTS AFTER AN EVENT OF DEFAULT, WHETHER OR NOT SUCH
ACTION IS PROSECUTED TO A FINAL, NON-APPEALABLE JUDGMENT.
 
LENDER AND/OR TRUSTEE MAY EMPLOY AN ATTORNEY OR ATTORNEYS TO PROTEST OR ENFORCE
ITS RIGHTS, REMEDIES AND RECOURSES UNDER THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS, AND TO ADVISE AND DEFEND LENDER AND/OR TRUSTEE WITH RESPECT TO ANY
SUCH ACTIONS AND OTHER MATTERS. BORROWER SHALL REIMBURSE LENDER AND/OR TRUSTEE
FOR THEIR RESPECTIVE ATTORNEYS’ FEES AND EXPENSES (INCLUDING EXPENSES AND COSTS
FOR EXPERTS) IMMEDIATELY UPON RECEIPT OF A WRITTEN DEMAND THEREFOR (TOGETHER
WITH REASONABLE SUPPORTING DOCUMENTATION), WHETHER ON A MONTHLY OR OTHER TIME
INTERVAL, AND WHETHER OR NOT AN ACTION IS ACTUALLY COMMENCED OR CONCLUDED. ALL
OTHER REIMBURSEMENT AND INDEMNITY OBLIGATIONS HEREUNDER SHALL BECOME DUE AND
PAYABLE WHEN ACTUALLY INCURRED BY LENDER AND/OR TRUSTEE. ANY PAYMENTS NOT MADE
WITHIN FIVE (5) DAYS AFTER WRITTEN DEMAND THEREFOR SHALL BEAR INTEREST AT THE
DEFAULT INTEREST RATE FROM THE DATE OF SUCH DEMAND UNTIL FULLY PAID. THE
PROVISIONS OF THIS SECTION 20.1 SHALL SURVIVE REPAYMENT OF THE DEBT AND
PERFORMANCE OF THE OBLIGATIONS, THE RELEASE OF THE LIEN OF THIS DEED OF TRUST,
ANY FORECLOSURE (OR ACTION IN LIEU OF FORECLOSURE), THE TRANSFER BY BORROWER OF
ANY OR ALL OF ITS RIGHT, TITLE AND INTEREST IN OR TO THE PROPERTY AND THE
EXERCISE BY LENDER OF ANY AND ALL REMEDIES SET FORTH HEREIN OR IN THE LOAN
DOCUMENTS. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, in no event shall any indemnification of Lender or the
other Indemnified Parties be applicable to any loss that is the result of the
gross negligence or willful misconduct of Lender or any other indemnified party
or that is incurred solely as a result of acts, omissions, events, facts or
circumstances first arising or occurring after the date on which the lien of the
Deed of Trust is fully and finally foreclosed or a conveyance by deed in lieu of
foreclosure is fully and finally effective and possession of the Property has
been given to the purchaser or grantee free of occupancy, claims of occupancy or
redemption by Borrower, except to the extent such acts, omissions, events, facts
or circumstances were caused in whole or in part by Borrower or any Borrower
Party.
 

 

49

--------------------------------------------------------------------------------


ARTICLE XXI 
 
ADDITIONAL PROVISIONS PERTAINING TO STATE LAWS
 
IN WITNESS WHEREOF, Borrower has executed and delivered this Deed of Trust as of
the date first set forth above.
 
ESCARPMENT VILLAGE, L.P., a Texas limited partnership


By: Escarpment Village Management, L.L.C., a Texas
limited liability company, General Partner


By: Circle C Land, L.P., a Texas limited partnership,
Manager


By: Circle C GP, L.L.C., a Delaware limited
liability company, its general partner


By: Stratus Properties Inc., a Delaware
corporation, its Manager




By: /s/ John E. Baker    
John E. Baker
Senior Vice President





 

50

--------------------------------------------------------------------------------





STATE OF TEXAS      §
                                         §
COUNTY OF TRAVIS §


The foregoing instrument was acknowledged before me this 28th day of June, 2006
by John E. Baker, Senior Vice President of Stratus Properties Inc., as Manager
of Circle C GP, L.L.C., a Delaware limited liability company, general partner of
Circle C Land, L.P., a Texas limited partnership, Manager of Escarpment Village
Management, L.L.C., a Texas limited liability company, general partner of
Escarpment Village, L.P., a Texas limited partnership, on behalf of such limited
liability companies, and limited partnerships.




                            /s/ Carol Fahs
Notary Public in and for the State of Texas




 

 

51

--------------------------------------------------------------------------------




Exhibit A
 
LEGAL DESCRIPTION




Exhibit A


--------------------------------------------------------------------------------




Exhibit B
 
DEFINITIONS
 
“Acceleration” is defined in Section 14.2(a)(i).
 
“Accumulations” is defined in Section 2.1(xii).
 
“Accumulations Depositary” is defined in Section 6.2(a).
 
“Additional Funds” is defined in Section 7.4(v).
 
“Annual Financial Statement” is defined in Section 10.1(a).
 
“Assessments” is defined as all assessments now or hereafter levied, assessed or
imposed against the Property.
 
“Assignment” is defined as the Assignment of Leases and Rents dated of even date
with this Deed of Trust made by Borrower for the benefit of Lender.
 
“Bankruptcy Code” means Title 11 of the United States Code.
 
“Borrower” is defined in the introductory paragraph.
 
“Budget” is defined in Section 10.2.
 
“Business Days” is defined as any day on which commercial banks are not
authorized or required by Law to close in New York, New York.
 
“Casualty” is defined as damage to or destruction of the Property by fire or
other casualty.
 
“Code” is defined as the Internal Revenue Code of 1986 and the regulations
promulgated thereunder.
 
“Collateral” is defined as any part of the Property which constitutes personal
property.
 
“Condemnation” is defined as the permanent or temporary taking of all or any
portion of the Property, or any interest therein or right accruing thereto, by
the exercise of the right of eminent domain (including any transfer in lieu of
or in anticipation of the exercise of the right), inverse condemnation or any
similar injury or damage to or decrease in the value of the Property, including
severance and change in the grade of any streets and a Condemnation will be
deemed to have occurred on the date title to the property taken passes or if the
Condemnation is temporary, on the date Borrower no longer has use of the
affected property.
 
“Condemnation Awards” is defined in Section 2.1(viii).
 
“Condemnation Proceeding” is defined as a Proceeding that could result in a
Condemnation.
 
B-1

--------------------------------------------------------------------------------


“CPA” is defined as an independent certified public accountant satisfactory to
Lender.
 
“Debt” is defined in Section 3.1.
 
“Debt Coverage Ratio” shall have the meaning assigned to such term in the
Assignment.
 
“Debt Service Payments” is defined as the monthly installments of principal and
interest payable by Borrower to Lender as set forth in the Note.
 
“Deed of Trust” is defined as this Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing.
 
“Default Interest Rate” is defined as the lower of 10.5% per annum or the
Maximum Interest Rate, if any.
 
“Destruction Event” is defined in Section 7.4.
 
“Environmental Activity” is defined as any actual, suspected or threatened
abatement, cleanup, disposal, generation, handling, manufacture, possession,
release, remediation, removal, storage, transportation, treatment or use of any
Hazardous Material. The actual, suspected or threatened presence of any
Hazardous Material, or the actual, suspected or threatened noncompliance with
any Environmental Laws, will be deemed Environmental Activity.
 
“Environmental Laws” is defined as all Laws pertaining to health, safety,
protection of the environment, natural resources, conservation, habitat
management and preservation, endangered species, solid waste disposal, wildlife,
waste management, Environmental Activities and pollution.
 
“Environmental Report” is defined as the report prepared by _______________
dated __________________, as amended.
 
“ERISA” is defined in Section 8.3(a).
 
“Event of Default” is defined in Section 14.1.
 
“Executive Order” is defined in Section 8.4.
 
“Existing General Partners” is Managment.
 
“Existing Limited Partners” is defined in Section 12.1(b).
 
“Expenses” is defined in Section 11.1(a).
 
“Financial Books and Records” is defined as detailed accounts of the income and
expenses of the Property and of Borrower and all other data, records and
information that either are specifically referred to in the Article entitled
“FINANCIAL REPORTING” or are necessary to the preparation of any of the
statements, reports or certificates required under such Article and
 
B-2

--------------------------------------------------------------------------------


 
includes all supporting schedules prepared or used by the CPA in auditing the
Annual Financial Statement or in issuing its opinion.
 
“Fiscal Year” is defined as any calendar year or partial calendar year during
the Term.
 
“Fixed Interest Rate” is defined as 5.5% per annum.
 
“Fixtures” is defined as all of the Property that constitutes “fixtures” as
defined in the Uniform Commercial Code.
 
“Government” is defined as any federal, state or municipal governmental or
quasi-governmental authority including any executive, legislative or judicial
branch, division and any subdivision or agency of any of them and any entity to
which any of them has delegated authority.
 
“Hazardous Materials” is defined as (i) any by-product, chemical, compound,
contaminant, pollutant, product, substance, waste or other material that is
hazardous or toxic, (ii) any by-product, chemical, compound, contaminant,
pollutant, product, substance, waste or other material, the abatement, cleanup,
discharge, disposal, emission, exposure to, generation, handling, manufacture,
possession, presence, release, removal, remediation, storage, transportation,
treatment or use of which is controlled, prohibited or regulated by any
Environmental Laws, including asbestos, petroleum, petroleum products and
polychlorinated biphenyls and (iii) mold, mildew, fungi, bacteria, viruses and
other microbial matter at the Property in quantities that are hazardous to human
health.
 
“Imposition Penalty Date” is defined in Section 6.1(a).
 
“Impositions” is defined as all Taxes, Assessments, ground rent, if any, water
and sewer rents, fees and charges, levies, permit, inspection and license fees
and other dues, charges or impositions, including all charges and license fees
for the use of vaults, chutes and similar areas adjoining the Land, maintenance
and similar charges and charges for utility services, in each instance whether
now or in the future, directly or indirectly, levied, assessed or imposed on the
Property or Borrower and whether levied, assessed or imposed as excise,
privilege or property taxes.
 
“Improvements” is defined in Section 2.1(ii).
 
“Insurance Premiums” is defined as all present and future premiums and other
charges due and payable on policies of fire, rental value and other insurance
covering the Property and required pursuant to the provisions of this Deed of
Trust.
 
“Insurance Proceeds” is defined in Section 2.1(ix).
 
“Insurers” is defined in Section 7.1(c).
 
“Institutional Investor” is defined as any bank, savings institution, charitable
foundation, insurance company, real estate investment trust, pension fund or
investment advisor registered under the Investment Advisors Act of 1940, as
amended, and acting as trustee or agent.
 
B-3

--------------------------------------------------------------------------------


“Interest” is defined as the fixed interest payable under the Note at the Fixed
Interest Rate and any other sums which are deemed to be interest under Law.
 
“Land” is defined in the Recitals.
 
“Late Charge” is defined in the Note.
 
“Law” is defined as all present and future codes, constitutions, cases,
opinions, rules, manuals, regulations, determinations, laws, orders, ordinances,
requirements and statutes, as amended, of any Government that affect or that may
be interpreted to affect the Property, Borrower or the Loan, including
amendments and all guidance documents and publications promulgated thereunder.
 
“Leases” is defined as all present and future leases, subleases, licenses and
other agreements for the use and occupancy of the Land and Improvements, any
related guarantees and including any use and occupancy arrangements created
pursuant to Section 365 (h) of the Bankruptcy Code or otherwise in connection
with the commencement or continuation of any bankruptcy, reorganization,
arrangement, insolvency, dissolution, receivership or similar Proceedings, or
any assignment for the benefit of creditors, in respect of any tenant or other
occupant of the Land and Improvements.
 
“Lender” is defined in the introductory paragraph.
 
“Loan” is defined in the Recitals.
 
“Loan Documents” is defined as the Note, this Deed of Trust, the Assignment and
all documents now or hereafter executed by Borrower or held by Lender or Trustee
relating to the Loan, including all amendments but excluding any indemnities or
guaranties delivered in connection with the Loan.
 
“Material Environmental Contamination” is defined as contamination of the
Property with Hazardous Materials (i) that constitutes a violation of one or
more Environmental Laws; (ii) for which there is a significant possibility that
remediation will be required under Environmental Laws; (iii) that results in a
material risk of liability or expense to Lender; or (iv) that diminishes the
value of the Property.
 
“Maturity Date” is defined in the Recitals.
 
“Maximum Interest Rate” is defined as the maximum rate of interest, if any,
permitted by Law as of the date of this Deed of Trust to be charged with respect
to the Loan.
 
“Note” is defined in the Recitals.
 
“Note Payments” is defined in the Note.
 
“Notices” is defined in Section 17.1.
 
“Obligations” is defined in Section 3.1.
 
B-4

--------------------------------------------------------------------------------


“Permitted Exceptions” is defined as the matters shown in Schedule B, Part 1 and
2 of the title insurance policy insuring the lien of this Deed of Trust.
 
“Permitted Transfers” is defined in Section 12.2(b).
 
“Permitted Use” is defined as use as a first-class shopping center and uses
incidentally and directly related to such use.
 
“Personal Property” is defined as the Property, other than Fixtures, the Land or
the Improvements.
 
“Policies” is defined in Section 7.1(b).
 
“Prepayment Premium” is defined in the Note.
 
“Principal” is defined in the Recitals.
 
“Proceeding” is defined as a pending or threatened action, claim or litigation
before a legal, equitable or administrative tribunal having proper jurisdiction.
 
“Proceeds” is defined in Section 7.2(c).
 
“Prohibited Person” is defined in Section 8.4.
 
“Property” is defined in Section 2.1.
 
“Property Documents” is defined in Section 2.1(v).
 
“Receiver” is defined as a receiver, custodian, trustee, liquidator or
conservator of the Property.
 
“Releasing Escrow” is defined as the Tenant Improvement Pledge and Security
Agreement between Borrower, Lender and Holliday Fenoglio Fowler, L.P. dated of
even date herein.
 
“Remedies” is defined in Section 14.2(a).
 
“Rents” is defined as all present and future rents, prepaid rents, percentage,
participation or contingent rents, issues, profits, proceeds, parking fees,
revenues and other consideration accruing under or in connection with the Leases
or otherwise derived from the use and occupancy of the Land or the Improvements,
including tenant contributions to expenses, security deposits and royalties, if
any, all other fees or payments paid to or for the benefit of Borrower,
including liquidated damages after a default under a Lease, any termination,
cancellation, modification or other fee or premium payable by a tenant for any
reason, the proceeds of any rental insurance and any payments received pursuant
to Sections 502(b) or 365 of the Bankruptcy Code or otherwise in connection with
the commencement or continuance of any bankruptcy, reorganization, arrangement,
insolvency, dissolution, receivership or similar proceedings, or any assignment
for the benefit of creditors, in respect of any tenant or other occupant of the
Land or the Improvements and all claims as a creditor in connection with any of
the foregoing.
 
B-5

--------------------------------------------------------------------------------


“Restoration” is defined as the restoration of the Property after a Destruction
Event as nearly as possible to its condition immediately prior to the
Destruction Event, in accordance with the plans and specifications, in a
first-class workmanlike manner using materials substantially equivalent in
quality and character to those used for the original improvements, in accordance
with Law and free and clear of all liens, encumbrances or other charges other
than this Deed of Trust and the Permitted Exceptions.
 
“Restoration Completion Date” is defined in Section 7.4(viii).
 
“Restoration Funds” is defined in Section 7.5(b).
 
“Taxes” is defined as all present and future real estate taxes or personal
property taxes, if any, levied, assessed or imposed against the Property.
 
“Term” is defined as the scheduled term of this Deed of Trust commencing on the
date Lender makes the first disbursement of the Loan and terminating on the
Maturity Date.
 
“Transfer” is defined as any sale, grant, lease (other than bona fide
third-party space leases with tenants), conveyance, assignment or other transfer
of, or any encumbrance or pledge against, the Property, any interest in the
Property, any interest of Borrower’s partners, members or principals in the
Property, or any change in Borrower’s composition (except as permitted by this
Deed of Trust), in each instance whether voluntary or involuntary, direct or
indirect, by operation of law or otherwise and including the grant of an option
or the execution of an agreement relating to any of the foregoing matters.
 
“Uniform Commercial Code” is defined as the Uniform Commercial Code as in effect
from time to time in the jurisdiction where the Land is located or, to the
extent required by the Uniform Commercial Code, where the Borrower is located,
as applicable.


 

B-6

--------------------------------------------------------------------------------



Exhibit C
 
RULES OF CONSTRUCTION
 
(a)  References in any Loan Document to numbered Articles or Sections are
references to the Articles and Sections of that Loan Document. References in any
Loan Document to any numbered or lettered Exhibits or Schedules are references
to the Exhibits or Schedules attached to that Loan Document, all of which are
incorporated in and constitute a part of that Loan Document. Article, Section,
Exhibit and Schedule captions used in any Loan Document are for reference only
and do not describe or limit the substance, scope or intent of that Loan
Document or the individual Articles, Sections, Exhibits or Schedules of that
Loan Document.
 
(b)  The terms “include”, “including” and similar terms are construed as if
followed by the phrase “without limitation”.
 
(c)  The terms “Land”, “Improvements”, “Fixtures and Personal Property”,
“Condemnation Awards”, “Insurance Proceeds” and “Property” are construed as if
followed by the phrase “or any part thereof”.
 
(d)  Any agreement by or duty imposed on Borrower in any Loan Document to
perform any obligation or to refrain from any act or omission constitutes a
covenant running with the ownership or occupancy of the Land and the
Improvements, which will bind all parties hereto and their respective successors
and assigns, and all lessees, subtenants and assigns of same, and all occupants
and subsequent owners of the Property, and will inure to the benefit of Lender
and all subsequent holders of the Note and this Deed of Trust and includes a
covenant by Borrower to cause its partners, members, principals, agents,
representatives and employees to perform the obligation or to refrain from the
act or omission in accordance with the Loan Documents. Any statement or
disclosure contained in any Loan Document about facts or circumstances relating
to the Property, Borrower or the Loan constitutes a representation and warranty
by Borrower made as of the date of the Loan Document in which the statement or
disclosure is contained.
 
(e)  The term “to Borrower’s knowledge” is construed as meaning to the best of
Borrower’s knowledge after diligent inquiry.
 
(f)  The singular of any word includes the plural and the plural includes the
singular. The use of any gender includes all genders.
 
(g)  The terms “person”, “party” and “entity” include natural persons, firms,
partnerships, limited liability companies and partnerships, corporations and any
other public or private legal entity.
 
(h)  The term “provisions” includes terms, covenants, conditions, agreements and
requirements.
 
C-1

--------------------------------------------------------------------------------


(i)  The term “amend” includes modify, supplement, renew, extend, replace or
substitute and the term “amendment” includes modification, supplement, renewal,
extension, replacement and substitution.
 
(j)  Reference to any specific Law or to any document or agreement, including
the Note, this Deed of Trust, any of the other Loan Documents, the Leases and
the Property Documents includes any future amendments to the Law, document or
agreement, as the case may be.
 
(k)  No inference in favor of or against a party with respect to any provision
in any Loan Document may be drawn from the fact that the party drafted the Loan
Document.
 
(l)  The term “certificate” means the sworn, notarized statement of the entity
giving the certificate, made by a duly authorized person satisfactory to Lender
affirming the truth and accuracy of every statement in the certificate. Any
document that is “certified” means the document has been appended to a
certificate of the entity certifying the document that affirms the truth and
accuracy of everything in the document being certified. In all instances the
entity issuing a certificate must be satisfactory to Lender.
 
(m)  Any appointment of Lender as Borrower’s attorney-in-fact is irrevocable and
coupled with an interest. Lender may appoint a substitute attorney-in-fact.
Borrower ratifies all actions taken by the attorney-in-fact but, nevertheless,
if Lender requests, Borrower will specifically ratify any action taken by the
attorney-in-fact by executing and delivering to the attorney-in-fact or to any
entity designated by the attorney-in-fact all documents necessary to effect the
ratification.
 
(n)  Any document, instrument or agreement to be delivered by Borrower will be
in form and content satisfactory to Lender.
 
(o)  All obligations, rights, remedies and waivers contained in the Loan
Documents will be construed as being limited only to the extent required to be
enforceable under the Law.
 
(p)  The unmodified word “days” means calendar days.
 

 

C-2

--------------------------------------------------------------------------------




Exhibit D
 
PROPERTY DOCUMENTS




D-1

--------------------------------------------------------------------------------


EXHIBIT D
 

1.  
Restrictive Covenants recorded in Volume 10602, Page 896, Volume 11999, Page 11
of the Real Property Records and Master Declaration of Covenants, Conditions,
Restrictions and Easements recorded as Document No. 2002151143, amended under
Document No. 2003245641, Document No(s). 2002151145, 2002151988, 2002151985
amended under Document No. 2004236025, 2002151984 amended under Document No.
2004135909, 2004236024 and 2002151986, amended under Document No. 2003152218 and
2004135908; and Document Nos. 2004030367, 2004122661, 2004191682, 2004213360,
2004224634, 2004235043, 2005024751, 2005054995, 2005072058, 2005083877,
2005086875, 2006042570, 2005054992 and 2006054993 and plat(s) recorded under
Document No(s). 200400299 and 200600023 of the Official Public Records, all of
Travis County, Texas.

 

2.  
Pipeline easement granted to Shell Pipe Line Corporation, by instrument dated
November 27, 1928, recorded in Volume 430, Page 40, Volume 430, Page 151 of the
Deed Records of Travis County, Texas. Said easement assigned by instruments
recorded in Volume 1162, Page 249, Volume 1359, Page 261, Volume 3750, Page 1563
and Volume 3979, Page 2019 of the Deed Records and under Document No(s).
2002146654, 2003153649 and 2003219097 of the Official Public Records, all of
Travis County, Texas, and partially modified by Volume 5307, Page 1339 of the
Deed Records of Travis County, Texas. Additional easements for risers and valves
granted to Phillips Pipe Line Company by instrument recorded in Volume 10059,
Page 527 of the Real Property Records of Travis County, Texas. Said easement
further affected by Partial Release of Easement recorded in Volume 13105, Page
376 of the Real Property Records and of Travis County, Texas, including but not
limited to 5 foot temporary workspace easement, and Amendment to Partial Release
of Easement recorded under Document No. 2000150667 of the Official Public
Records of Travis County, Texas. Further affected by Conveyance, Assignment and
Bill of Sale recorded under Document No(s). 2000137109, 2000137110, 2000137111,
2000137112 and 2000137113 of the Official Public Records of Travis County,
Texas. Easement further affected by Encroachment Agreement recorded under
Document No(s). 2004199918 and 2004224634 of the Official Public Records of
Travis County, Texas and Assignment of Easements recorded under Document No.
2004224024 of the Official Public Records of Travis County, Texas, additionally
shown on plats recorded under Document No(s). 200400299 and 200600023 of the
Official Public Records of Travis County, Texas, and as shown on survey dated
June 13, 2006, prepared by William H. Ramsey, R.P.L.S. No. 4532. (ALL LOTS)

 

3.  
Pipeline easement granted to Humble Pipe Line Company, by instrument dated
December 16, 1949, recorded in Volume 994, Page 397 of the Deed Records of
Travis County, Texas and amended and defined in Volume 9684, Page 844 of the
Real Property Records of Travis County, Texas, and assigned in Volume 13051,
Page 141, corrected by Volume 13202, Page 76 of the Real Property Records of
Travis County, Texas. Easement further affected by Encroachment Agreement
recorded under Document No. 2004213360 of the Official Public Records of Travis
County, Texas, additionally shown on plats recorded under Document No(s).
200400299 and 200600023 of the Official Public Records of Travis County, Texas,
and as shown on survey dated June 13, 2006, prepared by William H. Ramsey,
R.P.L.S. No. 4532. (ALL LOTS)

 

4.  
Conservation Easement to Restrict Impervious Cover between the City of Austin
and Circle C Land Corp. dated August 15, 2002, recorded under Document No.
2002151985, amended under Document No(s). 2004236025, 2005054992 and 2005054993
of the Official Public Records of Travis County, Texas. (ALL LOTS)

 

5.  
Development Agreement between the City of Austin and Circle C Land Corp. dated
August 15, 2002, recorded under Document No. 2002151984 amended under Document
No(s). 2004135909, 2004236024, 2005054992 and 2005054993 of the Official Public
Records of Travis County, Texas, including but not limited to Critical
Environmental Features Setback. (ALL LOTS)

 

6.  
A 9.783 acre water quality easement of various width across subject property, as
shown by the Plat(s) recorded under Document No(s). 200400299 and 200600023 of
the Official Public Records of Travis County, Texas, and as shown on survey
dated June 13, 2006, prepared by William H. Ramsey, R.P.L.S. No. 4532. (LOT 1,
BLOCK A)

 

7.  
A 1.393 acre water quality easement of various width across subject property, as
shown by the Plat(s) recorded under Document No(s). 200400299 and 200600023 of
the Official Public Records of Travis County, Texas, and as shown on survey
dated June 13, 2006, prepared by William H. Ramsey, R.P.L.S. No. 4532. (LOT 2,
BLOCK A)

 

8.  
A 0.394 acre water quality easement of varied width along the eastern portion of
subject property, as shown by the Plat(s) recorded under Document No(s).
200400299 and 200600023 of the Official Public Records of Travis County, Texas,
and as shown on survey dated June 13, 2006, prepared by William H. Ramsey,
R.P.L.S. No. 4532. (LOT 3, BLOCK A)

 

9.  
A 7.567 acre water quality easement of various width across northern portion of
subject property, as shown by the Plat(s) recorded under Document No. 200400299
of the Official Public Records of Travis County, Texas. (LOTS 1 AND 6, BLOCK B)

 

10.  
The terms, conditions and stipulations set out in that certain Declaration of
Easements and Restrictive Covenants Regarding the Maintenance of Water Quality
Controls for Escarpment Village Development dated December 13, 2004, recorded
under Document No. 2004235043 of the Official Public Records of Travis County,
Texas. (ALL LOTS)

 

11.  
The terms, conditions and stipulations set out in that certain Declaration of
Restrictive Covenants dated June 10, 2004, recorded under Document No.
2005054995 of the Official Public Records of Travis County, Texas, including but
not limited to building setback lines set forth herein, and as shown on survey
dated June 13, 2006, prepared by William H. Ramsey, R.P.L.S. No. 4532. (ALL
LOTS)

 

12.  
Terms, conditions and stipulations of that certain Edwards Aquifer Protection
Plan approved August 27, 2004, evidenced by Affidavit recorded under Document
No. 2005083668 of the Official Public Records of Travis County, Texas. (ALL
LOTS)

 

13.  
The terms, conditions and stipulations set out in that certain Declaration
Regarding Development Allocations dated March 23, 2005, recorded under Document
No. 2005083877 of the Official Public Records of Travis County, Texas. (ALL
LOTS)

 

14.  
The terms, conditions and stipulations set out in that certain Water Quality
Easement dated September 9, 2005, recorded under Document No. 2005171427 of the
Official Public Records of Travis County, Texas, and as shown on survey dated
June 13, 2006, prepared by William H. Ramsey, R.P.L.S. No. 4532. (LOTS 1 AND 6,
BLOCK B)

 

15.  
Terms, conditions and stipulations of that certain Edwards Aquifer Protection
Plan approved February 23, 2006, evidenced by Affidavit recorded under Document
No. 2006069610 of the Official Public Records of Travis County, Texas. (ALL
LOTS)

 

16.  
Terms, conditions and stipulations of that certain Edwards Aquifer Protection
Plan approved August 27, 2004, evidenced by Affidavit recorded under Document
No. 2005083668 of the Official Public Records of Travis County, Texas. (ALL
LOTS)

 